 



Exhibit 10.1
(M&T Bank Logo) [a17281a1728101.gif]
CREDIT AGREEMENT
MARYLAND
September 5, 2003
Borrower:United Tote Company                    
   a(n)o   individualþ    corporationo    general partnershipo    limited
liability companyo
                    
organized under the laws of Montana          
having its chief executive office at 11505 Susquehanna Trail, Glen Rock,
Pennsylvania          

    Bank: MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation with its chief executive office at One M&T Plaza, Buffalo, NY 14240.
Attention: Office of General Counsel

The Bank and the Borrower agree as follows:

1.   Definitions.

  a.   “Account” means an “account” as defined in the UCC.     b.   “Account
Debtor” means, with respect to any Account, any person who is obligated to make
payments to the Borrower on such Account.     c.   “Acquisition” means the
acquisition by UT Group, LLC of 100% of the stock of Borrower pursuant to the
Acquisition Agreement.     d.   “Acquisition Agreement” means that certain Stock
Purchase Agreement dated as of the date hereof by and among UT Group, LLC,
United Wagering Systems, Inc., Borrower and United Tote Canada Inc.     e.  
“Acquisition Documents” means the Acquisition Agreement, the agreements and
documents executed in connection therewith and attached as exhibits thereto.    
f.   “Change of Control” means, with respect to any person, (i) a merger,
consolidation, reorganization, recapitalization or share or interest exchange,
sale or transfer or any other transaction or series of transactions in which its
stockholders, managers, partners, owners or interest holders immediately prior
to such transaction or series of transactions receive, in exchange for the stock
or interests owned by them, cash, property or securities of the resulting or
surviving

 



--------------------------------------------------------------------------------



 



      entity or any affiliate thereof, and, as a result thereof, persons who,
individually or in the aggregate, were holders of 50% or more of its voting
stock, securities or equity, partnership or ownership interests immediately
prior to such transaction or series of transactions hold less than 50% of the
voting stock, securities or other equity, partnership or ownership interests of
the resulting or surviving entity or such affiliate thereof, calculated on a
fully diluted basis, or (ii) a direct or indirect sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of such person’s assets.     j.   “Checking Account”
means the following commercial checking or NOW account of Borrower at the Bank
which has been linked to the Revolving Credit Facility for overdraft protection:
#9835197857.     k.   “Closing Date” means the date of this Agreement.     l.  
“Collateral” means collectively all of the property (whether real, personal or
mixed, and whether tangible or intangible), rights, titles and interests subject
to the Security Interest.     m.   “Cost of Funds” means, with respect to any
advance hereunder, the most recent yield on United States Treasury Obligations
adjusted to a constant maturity of five (5) years in effect two (2) business
days prior to such advance as published by the Board of Governors of the Federal
Reserve System in the Federal Reserve Statistical Release H.15(519), or by such
other quoting service, index or commonly available source utilized by Bank, plus
the “ask” side of the five (5) year swap spread in effect two (2) business days
prior to such advance as set forth in Bloomberg, L.P. or by such other quoting
service, index or commonly available source utilized by Manufacturers and
Traders Trust Company.     q.   “Default” means any event, fact or circumstance
or conditions that, with the giving of applicable notice or passage of time or
both, would constitute or be or result in an Event of Default.     r.  
“Eligible Account” means the gross outstanding balance, less all finance
charges, late fees and other fees which are unearned, sales, excise or similar
taxes, and credits or allowances granted, of those Accounts of Borrower arising
out of sales of merchandise, goods or services in the ordinary course of
business, made by Borrower to a person which is not an Affiliate, which are not
in dispute, and which constitute collateral in which the Bank has a fully
perfected first priority security interest; provided, however, that an Account
shall in no event be an Eligible Account if, at the time of any evaluation
thereof.

  (1)   such Account is more than ninety (90) days past the original invoice
date thereof; or     (2)   any covenant or warranty contained in any document
between the Bank

 



--------------------------------------------------------------------------------



 



      and Borrower with respect to Accounts or Eligible Accounts, in general, or
to such specific Account, is not true and correct with respect to such Account;
or     (3)   the Account Debtor on such Account has disputed liability or made
any claim or defense with respect to any Account due from such Account Debtor to
Borrower; or     (4)   the Account Debtor on such Account has filed a petition
for bankruptcy or any other relief under the Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”) or any other law relating to bankruptcy, insolvency,
reorganization or relief of debtors; made an assignment for the benefit of
creditors; had filed against it any petition or other application for relief
under the Bankruptcy Code or any such other law has suspended business
operations, become insolvent, called a meeting of its creditors for the purpose
of obtaining any financial concession or accommodation, or had or suffered a
receiver or a trustee to be appointed for all or a significant portion of its
assets or affairs; or     (5)   the Account Debtor on such Account, or any of
such Account Debtor’s Affiliates, is also a supplier to or creditor of Borrower
or any of its subsidiaries, unless such supplier or creditor has executed a
no-offset letter satisfactory to the Bank; or     (6)   unless otherwise agreed
to in writing by the Bank, the Account Debtor on such Account is a governmental
authority, and Borrower has not duly assigned (the “Assignment”) its rights to
payment of such Account to the Bank pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a federal governmental authority, and/or
pursuant to applicable state law, if any, in the ease of any other governmental
authority (which Assignment shall include, without limitation, evidence of the
acceptance and acknowledgment thereof by the appropriate government officer(s);
or     (7)   the sale represented by such Account is to an Account Debtor
outside the United States and Canada, unless the sale is on letter of credit or
acceptance terms acceptable to the Bank; or     (8)   the sale represented by
such Account is on a bill-on-hold, guaranteed sale, sale-and-return,
sale-on-approval or consignment basis; or     (9)   such Account is subject to a
lien in favor of any person or entity other than the Bank; or     (10)   such
Account is subject to any deduction, offset, counterclaim, return privilege or
other conditions; or

 



--------------------------------------------------------------------------------



 



  (11)   such Account is, in the Bank’s sole discretion, subject to any
potential claim of a surety or bonding company; or     (12)   the Account Debtor
on such Account is located in New Jersey, Minnesota, West Virginia or Indiana,
unless the Borrower (i) has received a certificate of authority to do business
and is in good standing in such state or (ii) has filed a Notice of Business
Activities Report with the appropriate office or agency of such state for the
current year; or     (13)   the Bank deems such Account ineligible, in
accordance with the Bank’s customary criteria, applied in the Bank’s sole
discretion; or     (14)   such Account is with an Account Debtor, where 50% or
more of the outstanding Accounts of such Account Debtor, that constituted
Eligible Accounts at the time they arose, have become, or have been determined
by the Bank in accordance with the provisions hereof, to be ineligible; or    
(15)   the sale represented by such Account is denominated in other than United
States or Canadian dollars; or     (16)   the Bank believes, in its sole
discretion, that the collection of such Account is insecure or that such Account
may not be paid; or     (17)   such Account is not evidenced by an invoice or
other writing in form acceptable to the Bank, in its sole discretion; or    
(18)   such Account is evidenced by Chattel Paper or Instruments (each as
defined in the UCC, as defined below), unless (i) the Bank has otherwise agreed
in writing that such Account shall be deemed an Eligible Account and (ii) all
originals of such Chattel Paper and/or Instruments have been endorsed and
delivered to the Bank; or     (19)   Borrower, in order to be entitled to
collect such Account, is required to perform any additional service for, or
perform or incur any additional obligation to, the Person to whom or to which it
was made; or     (20)   Accounts of such Account Debtor represent more than
twenty percent (20%) of the Eligible Accounts at such time, in which case any
such Account shall not be an Eligible Account to the extent that such Accounts
represent more than twenty percent (20%) of the Eligible Accounts at such time.

  s.   “Eligible Inventory” means the lesser of (i) the aggregate book value
(based on a o FIFO o LIFO valuation (check appropriate box, if no box is
checked, the valuation shall be FIFO)), or (ii) the fair market value, of all
finished goods inventory, owned by the Borrower and in which the Bank holds a
valid and

 



--------------------------------------------------------------------------------



 



      perfected first priority security interest, less appropriate reserves
determined in accordance with GAAP, and excluding Inventory (as defined in the
UCC,) which, at the time of any evaluation thereof:

  (1)   is not in good condition or fails to meet standards for sale or use
imposed by governmental agencies, departments or divisions having regulatory
authority over such goods;     (2)   is not usable or salable at prices
approximating their cost in the ordinary course of Borrower’s business
(including, without duplication, the amount of any reserves for obsolescence,
unassailability or decline in value);     (3)   is subject to any assignment,
consignment, claim, lien or security interest other than any permitted lien
consented to by the Bank, in writing;     (4)   constitutes returned, rejected,
damaged or obsolete goods;     (5)   consists of spare parts or components;    
(6)   Borrower’s covenants, representations and warranties, with respect to such
Inventory, in any agreement executed by Borrower, are not true and complete; or
    (7)   the Bank has deemed to be ineligible, in accordance with the Bank’s
customary criteria, applied in the Bank’s sole discretion

  t.   “Equipment Line of Credit Facility” means the credit facility extended to
the Borrower by the Bank pursuant to Section 2(a) of this Agreement.     u.  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
  v.   “GAAP” means, with respect to any date of determination, generally
accepted accounting principles as used by the Financial Accounting Standards
Board and/or the American Institute of Certified Public Accountants consistently
applied and maintained throughout the periods indicated.     w.   “Interest
Expense” means all finance charges reflected on the income statement as interest
expense for all obligations of Borrower to any person, including but not limited
to, Bank, as shown on the balance sheet in accordance with GAAP.     x.  
“Inventory Borrowing Base” means, at any time of computation, forty percent
(40%) of Eligible Inventory that constitutes finished goods. (The percentage
applicable to the calculation of the Inventory Borrowing Base, as it relates to
the calculation of the Revolver Borrowing Capacity, is subject to the Bank’s

 



--------------------------------------------------------------------------------



 



      continuing review and right of modification and/or restriction at any
time, for any reason, in the Bank’s sole discretion, without prior notice to
Borrower and without effect on Borrowers obligations under this Agreement.)

  y.   “LIBOR” means the rate obtained by dividing (i) the one day interest
period London Interbank Offered Rate as fixed by the British Bankers Association
for United States dollar deposits in the London Interbank Eurodollar Market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Rate Loan or Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States’ office of a bank to United States’ residents) on such date to any member
bank of the Federal Reserve System.     z.   “Loans” means, collectively, the
Equipment Loans, the Revolving Loans and the Term Loan.     aa.   “Long Term
Debt” means all obligations of Borrower to any person, including, but not
limited to, the Obligations, payable more than twelve (12) months from the date
of their creation, which in accordance with GAAP are shown on the balance sheet
as a liability (excluding reserves for deferred income taxes) for the period
then ended.     bb.   “Material Adverse Change” means any set of circumstances
or events which (i) has or could reasonably be expected to have any material
adverse effect upon the validity or enforceability of this Agreement or any
other Transaction Documents, (ii) is or could reasonably be expected to be
material and adverse to the business, properties, assets, condition, financial
or otherwise or results of operations of Borrower, (iii) impairs materially or
could reasonably be expected to impair materially the ability of Borrower to
duly and punctually pay or perform its obligations under any Transaction
Document to which it is a party, or (iv) impairs materially or could reasonably
be expected to impair materially the ability of Bank, to the extent permitted,
to enforce its legal remedies pursuant to this Agreement and the other
Transaction Documents.     cc.   “Maturity Date” means September 5, 2008.    
dd.   “Maximum Equipment Line of Credit Amount” means $5,000,000.     ee.  
“Maximum Revolving Credit Amount” means $2,000,000.     ff.   “Maximum Term Loan
Amount” means $580,000.

 



--------------------------------------------------------------------------------



 



  gg.   “Mortgage” means that certain Mortgage executed by Borrower on the date
hereof in favor of Bank as such may be modified, amended or supplemented from
time to time.     hh.   “Obligations” means any and all indebtedness or other
obligations of the Borrower to the Bank in any capacity, now existing or
hereafter incurred, however created or evidenced, regardless of kind, class or
form, whether direct, indirect, absolute or contingent .(including obligations
pursuant to any guaranty, endorsement, other assurance of payment or otherwise),
whether joint or several, whether from time to time reduced and thereafter
increased, or entirely extinguished and thereafter reoccurred, together with all
extensions, renewals and replacements thereof, and all interest, fees, charges,
costs or expenses which accrue on or in connection with the foregoing, including
any indebtedness or obligations (i) not yet outstanding but contracted for, or
with regard to which any other commitment by the Bank exists, (ii) arising prior
to, during or after any pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding; (iii) owed by the Borrower to others and which the Bank obtained, or
may obtain, by assignment or otherwise; and (iv) payable under this Agreement.  
  ii.   “Receivables Borrowing Base means, at the time of computation, eighty
percent (80%) of the aggregate sum of the Eligible Accounts; provided, that, the
value of Accounts with Account Debtors located in Canada that are included in
the Receivables Borrowing Base shall not exceed $400,000.     jj.   “Revolver
Borrowing Capacity” shall be, at any one time of computation, the lesser of
(i) the Maximum Revolving Credit Amount, or (ii) the aggregate sum of the
amounts calculated according to the respective formulas described in categories
(A) and (B) below:

  (A)   The Receivables Borrowing Base; and     (B)   The Inventory Borrowing
Base, subject to maximum amount of $500,000, which amount shall reduce by
$50,000 at the end of each calendar quarter commencing on December 31, 2003;    
    minus, the aggregate amount of all bankers’ acceptances, letters of guaranty
or letters of credit issued by the Bank for Borrower’s account in favor of a
third party, and minus, all reasonable reserves as determined in Bank’s sole
discretion.

  kk.   “Revolving Credit Facility” means the credit facility extended to the
Borrower by the Bank pursuant to Section 2(b) of this Agreement.

 



--------------------------------------------------------------------------------



 



  ll.   “Security Agreement” means that certain Security Agreement executed by
Borrower in favor of Bank on the date hereof as such may be modified, amended or
supplemented from time to time.     mm.   “Security Documents” means the
Security Agreement, the Stock Pledge Agreement, the Mortgage, the UCC financing
statements and all other documents or instruments necessary to create or perfect
the liens in the Collateral, as such may be modified, amended or supplemented
from time to time.     nn.   “Security Interest” means all liens in favor of
Bank created hereunder or under any of the Security Documents to secure the
Obligations.     oo.   “Stock Pledge Agreement” means that certain Securities
Pledge Agreement executed by Borrower in favor of Bank on the date hereof as
such may be modified, amended or supplemented from time to time.     pp.  
“Subordinated Debt” means all indebtedness of the Borrower which has been
formally subordinated to payment and collection of the Obligations.     qq.  
“Subsidiary” means any corporation or other business entity of which at least
fifty percent (50%) of the voting stock or other ownership interest is owned by
the Borrower directly or indirectly through one or more Subsidiaries. If the
Borrower has no Subsidiaries, the provisions of this Agreement relating to the
Subsidiaries shall be disregarded, without affecting the applicability of such
provisions to the Borrower alone.     rr.   “Tangible Net Worth” means the
aggregate assets of Borrower excluding all intangible assets, including, but not
limited to, goodwill, licenses, trademarks, patents, copyrights, organization
costs, appraisal surplus, officer, stockholder, related entity and employee
advances or receivables, mineral rights and the like, less liabilities, plus
Subordinated Debt, all determined in accordance with GAAP (except to the extent
that under GAAP. “tangible net worth” excludes leasehold improvements which are
included in “Tangible Net Worth” as defined herein).     ss.   “Term Loan
Facility” means the credit facility extended to the Borrower pursuant to Section
2(c) of this Agreement.     tt.   “Total Liabilities” means the aggregate amount
of all liabilities of the Borrower less Subordinated Debt (if any), as shown on
the balance sheet in accordance with GAAP.     uu.   “Transaction Documents”
means this Agreement and all documents, instruments or other agreements executed
by the Borrower in favor of the Bank in connection (directly or indirectly) with
the Obligations, whether now or hereafter in

 



--------------------------------------------------------------------------------



 



      existence, including promissory notes, security agreements, guaranties and
letter of credit reimbursement agreements.

  vv.   “UCC” means the Uniform Commercial Code as in effect in the State of
Maryland from time to time.

2.   BASIC TERMS OF THE CREDIT FACILITIES

  a.   Equipment Line of Credit Facility.

(1) Through September 5, 2005 (the “Equipment Availability End Date”), and
subject to the continued compliance of Borrower with this Agreement and all
other accompanying Transaction Documents and the continued absence of any
default by Borrower or any indorser, guarantor or any other party liable for, or
whose assets or any interest therein secures payment of any of the Obligations,
Bank shall make equipment loans (“Equipment Loans”) to Borrower, for use by
Borrower as hereafter provided, as requested by Borrower, but which shall not
exceed in the aggregate at any one time outstanding the Maximum Equipment Line
of Credit Amount. Notwithstanding the foregoing, with respect to any request by
Borrower for an Equipment Loan which shall cause the aggregate outstanding
principal amount of Equipment Loans to exceed $2,000,000, the Bank shall have
sale and absolute discretion whether to make any such requested Equipment Loan.
Borrower may make one request for an Equipment Loan per calendar month
(provided, that, if any such request is not granted by Bank, Borrower shall have
the right to make an additional request during such calendar month), and each
such request for an Equipment Loan must be for a minimum of One Hundred Thousand
Dollars ($100,000). Borrower shall not request any Equipment Loan which exceeds
the Maximum Equipment Line of Credit Amount. Even if the aggregate amount of
Equipment Loans made and outstanding under the Equipment Line of Credit Facility
shall at any time and for any reason exceed the Maximum Equipment Line of Credit
Amount, Borrower shall nevertheless be liable for the entire amount outstanding
with interest thereon in accordance with this Agreement and all accompanying
Transaction Documents, and Borrower shall be responsible for observance of,
performance of and compliance with all of the terms, covenants and provisions
hereof and thereof. On or before the first anniversary of the date hereof, and
on or before each subsequent anniversary of the date hereof twelve months prior
to the then Equipment Availability End Date, Bank may, in its sole and absolute
discretion, extend the Equipment Availability End Date by twelve months by
providing written notice to Borrower.
(2) Each Equipment Loan shall be evidenced by a separate term promissory note,
each substantially in the form of Exhibit A-1 for LIBOR interest rate Equipment
Loans or Exhibit A-2 for Cost of Funds interest rate Equipment Loans, each
attached hereto, duly executed and delivered by Borrower (the “Equipment
Notes”). Bank is hereby authorized, but is not obligated, to enter the amount of
each Equipment Loan, and the amount of each payment or

 



--------------------------------------------------------------------------------



 



prepayment of principal or interest thereon in the appropriate spaces on the
reverse of or on an attachment to such Equipment Note(s).
(3) The Equipment Loans shall be utilized by Borrower to finance up to 100% of
the invoice amount (less invoiced charges for installation, delivery and taxes)
of equipment purchased by the Borrower on, or no earlier than forty-five
(45) days prior to, the date of making of such Equipment Loan.
(4) So long as no Default or Event of Default shall have occurred and be
continuing, Borrower may give Bank irrevocable written notice requesting an
advance under the Equipment Line of Credit Facility by delivering to Bank by
mail, facsimile or telex an irrevocable written request (each an “Equipment Loan
Advance Request”), accompanied by supporting invoices, to the Bank not less than
five (5) business days prior to the date of the proposed borrowing. On each date
on which a requested advance is to be made, Borrower irrevocably authorizes Bank
to disburse the proceeds of the requested advance to the applicable account(s)
of Borrower specified in the applicable Equipment Loan Advance Request, each of
which accounts shall constitute one or more of the accounts set forth on
Schedule 2a(4).
(5) Interest shall accrue from the date of each Equipment Loan at the rate per
annum of either (i) LIBOR plus three and one-quarter percent (3.25%) or
(ii) Cost of Funds plus three and one-quarter percent (3.25%), as elected by the
Borrower in the Equipment Loan Advance Request for such Equipment Loan, in
either case, calculated on the basis of a 360-day year and for the actual number
of calendar days elapsed in each interest calculation period. The principal and
interest accruing thereon of each Equipment Loan used by Borrower to finance
greater than 80% of the cost of equipment shall be amortized over a period of
thirty-six (36) months, payable in accordance with the provisions of the
Equipment Note provided, however, that all principal, accrued and unpaid
interest thereon, all fees and other amounts owed hereunder shall be payable on
the Maturity Date. The principal and interest accruing thereon of each Equipment
Loan used by Borrower to finance eighty percent (80%) or less of the cost of
equipment shall be amortized over a period of sixty (60) months, payable in
accordance with the provisions of the Equipment Note, provided, however, that
all principal, accrued and unpaid interest thereon, all fees and other amounts
owed hereunder shall be payable on the Maturity Date.

  b.   Revolving Credit Facility.

(1) Borrower hereby authorizes Bank to make advances under the Revolving Credit
Facility (“Revolving Loans”), without any further notice or consent, if (a) an
item is presented against the Checking Account (including, without limitations,
checks, fees, or service charges) or Borrower withdraws funds or makes a
transfer from such Checking Account and (b) the available funds in such Checking
Account are not sufficient to pay such item or make the withdrawal or

 



--------------------------------------------------------------------------------



 



transfer. The amount of such Revolving Loan shall not be less than the
difference between (x) the amount of available funds in the Checking Account and
(y) the amount necessary to pay the item presented against the Checking Account
or to effectuate the withdrawal or transfer requested by Borrower, but which
shall not exceed the aggregate the Revolver Borrowing Capacity. The Revolving
Credit Facility is a revolving credit facility which may be drawn, repaid and
redrawn from time to time as permitted under this Agreement. Any determination
as to the Revolver Borrowing Capacity shall be made by the Bank in its sole and
absolute discretion. Even if the aggregate amount of Revolving Loans made and
outstanding shall at any time and for any reason exceed the Revolver Borrowing
Capacity, Borrower shall nevertheless be liable for the entire amount
outstanding with interest thereon in accordance with this Agreement and all
accompanying Transaction Documents, and Borrower shall be responsible for
observance of, performance of and compliance with all of the terms, covenants
and provisions hereof and thereof.
(2) All advances under the Revolving Credit Facility shall be evidenced by a
revolving promissory note, substantially in the form of Exhibit B hereto (the
“Revolving Note”), duly executed and delivered by Borrower. Bank is hereby
authorized, but is not. obligated, to enter the amount of each Revolving Loan,
and the amount of each payment or prepayment of principal or interest thereon in
the appropriate spaces on the reverse of or on an attachment to the Revolving
Note. All amounts outstanding under the Revolving Note and all other Obligations
under the Revolving Credit Facility shall be due and payable in full, if not
earlier in accordance with this Agreement, on the second anniversary of the date
hereof (the “Revolver Maturity Date”); provided, however, that the Bank may, in
its sole and absolute discretion, at any time on or before the date twelve
months prior to the Revolver Maturity Date, extend the Revolver Maturity Date by
a twelve month period.
(3) The Bank shall have sole and absolute discretion whether to make any
Revolving Credit Loan, or any portion of any Revolving Loan, requested by
Borrower, and the Bank may refuse to make any requested Revolving Loan even
though the sum of the outstanding principal amount under the Revolving Credit
Facility and the requested Revolving Loan amount does not exceed the Revolver
Borrowing Capacity. Further, and without thereafter impairing the Bank’s
absolute discretion whether to make any Revolving Loan, the Bank may make a
Revolving Loan to Borrower even though the Revolver Borrowing Capacity would be
exceeded by the making of such Revolving Loan, and any such Revolving Loan shall
still be included in the computation of the outstanding principal amount.
Whenever the outstanding principal amount under the Revolving Credit Facility
exceeds the Revolver Borrowing Capacity, Borrower shall pay to the Bank within
three (3) days an amount equal to such excess.
(4) Borrower shall immediately upon acquiring knowledge or reason to know of any
event or condition that caused or will or might cause any Account or item

 



--------------------------------------------------------------------------------



 



of inventory to cease to be an “Eligible Account” or “Eligible Inventory”, or
that adversely affects or will or might adversely affect the value of such
Account or item of Inventory as security for the repayment of the Loans, or any
of the Bank’s rights and remedies relating to such Account or item of Inventory,
deliver notice of such event or condition to the Bank.
(5) Interest on the outstanding principal amount under the Revolving Note shall
be payable monthly in arrears on the first day of each calendar month at an
variable rate per annum equal to L1BOR plus three percent (3%) calculated on the
basis of a 360-day year and for the actual number of calendar days elapsed in
each interest calculation period. Interest accrued on the Revolving Note shall
be due and payable on the first day of each calendar month, in accordance with
the procedures set forth in Section 2(f), commending on October 1, 2003 and
continuing until the later of the Revolver Maturity Date and the full
performance and irrevocable payment in full in cash of the Obligations and
termination of this Agreement. Notwithstanding, and without limiting any other
provision of any Transaction Document, Bank shall apply on a daily basis, all
funds transferred into the Checking Account to all outstanding unpaid principal
amounts under the Revolving Credit Facility.

  c.   Term Loan Facility.

(1) Subject to the terms and conditions set forth in this Agreement, Bank agrees
to loan to Borrower on the Closing Date the Maximum Term Loan Amount (the “Term
Loan”); provided, however, that the aggregate amount of the Term Loan shall
never exceed the Maximum Term Loan Amount. Any principal balance of the Term
Loan outstanding at any time in excess of the foregoing limits shall be
immediately due and payable by Borrower whether or not a Default or Event of
Default has occurred or is continuing without the necessity of any demand and
shall be paid in the manner specified in this Agreement. The Term Loan is not a
revolving credit facility and may not be drawn, repaid and redrawn. The proceeds
of the Term Loan shall be used by Borrower to pay a portion of the purchase
price contemplated in the Acquisition Agreement. Any repayments of principal on
the Term Loan shall be applied to permanently reduce the Term Loan and the
Maximum Term Loan Amount. The Term Loan shall be evidenced by a term promissory
note, substantially in the form of Exhibit C hereto, payable to the order of
Bank in the principal amount of the Maximum Term Loan Amount, duly executed and
delivered by Borrower (the “Term Note”). The Term Note shall evidence the
aggregate indebtedness of Borrower to Bank under the Term Loan. Bank hereby is
authorized, but is not obligated, to enter the amount of outstanding principal
of the Term Loan and the amount of each payment or prepayment of principal and
interest thereon on the reverse of or on an attachment to the Term Note. On the
Closing Date, Borrower irrevocably authorizes Bank to disburse the proceeds of
the Term Loan to the applicable account(s) of Borrower set forth on
Schedule 2.a(4), in all cases for credit to Borrower (or to such other account
as to which the Borrower shall instruct Bank

 



--------------------------------------------------------------------------------



 



in writing) via Federal funds wire transfer.
(2) The principal amount of the Term Loan and interest on the outstanding
principal balance of the Term Loan under the Term Note shall accrue and be
payable in accordance with-the terms of the Term Note.
(3) All accrued and unpaid interest on the Term Note, all fees and other amounts
owed hereunder and all other outstanding Obligations related thereto shall be
payable on the Maturity Date.
(4) Advances under the Revolving Credit Facility may be made automatically for
the payment of interest on and scheduled principal of the Term Note and the
Obligations on the date when due to the extent available and as provided for
herein.

  d.   Reliance.

With respect to each advance and all matters and transactions in connection
therewith, Borrower hereby irrevocably authorizes Bank to accept, rely upon, act
upon and comply with any oral or written instructions, requests, confirmation
and orders of any employee or representative of Borrower who is so authorized or
designated as a signer of loan documents under the provisions of Borrowers most
recent resolutions or similar documents on file with Bank. Borrower acknowledges
that the transmission between Borrower and Bank of any such instructions,
requests, confirmations and orders involves the possibility of errors,
omissions, mistakes and discrepancies and agrees to adopt such internal measures
and operational procedures as may be necessary to protect its interests. By
reason thereof, Borrower hereby assumes all risk of loss and responsibility for,
and releases and discharges Bank from any and all responsibility or liability
for, and agrees to indemnify, reimburse on demand and hold Bank harmless from,
any and all claims, actions, damages, losses, liability and expenses by reason
of, arising out of, or in any way connected with or related to: (i) Bank’s
accepting, relying and acting upon, complying with or observing any such
instruction, request, confirmation or order; or (ii) any such error, omission,
mistake, or discrepancy, provided such error, omission, mistake or discrepancy
is not caused by the Bank’s gross negligence or willful misconduct.

  e.   Prepayments.

(1) Subject to the following, during the term of this Agreement, Borrower shall
have the option of paying the principal amount under any of the Loans in advance
of the Maturity Date, in whole or in part, at any time and from time to time
upon written notion received by Bank at least three (3) business days prior to
making such payment. If (i) Borrower prepays, in whole or in part, any principal
amount under any Loan when the applicable interest rate for such Loan is a fixed
rate based upon the Cost of Funds, the Borrower shall be liable for an

 



--------------------------------------------------------------------------------



 



amount equal to the difference between (x) the maximum total interest (excluding
any default rate) hereunder which could have been earned based on the interest
rate hereunder in effect on the date of such prepayment on the principal amount
of the Loans being prepaid from the effective date of any prepayment through and
including the maturity date of such Loan, and (y) the total amount of interest
which would accrue on an amount equal to the amount being prepaid from the date
of such prepayment through and including the maturity date of such Loan
calculated at an interest rate per annum equal to the latest published (as
published in The Wall Street Journal) rate preceding the effective date of any
prepayment for United States Treasury Notes or Bills (Bills on a discounted
basis shall be converted to a bond equivalent) with a mature date closest to the
maturity date of such Loan. The determination of the Bank of the foregoing
amount shall, in the absence of manifest error, be conclusive and binding upon
Borrower. Upon making any prepayment of the entire outstanding principal amount
under any Loan, Borrower shall pay to Bank all interest and expenses owing
pursuant to the applicable Note and remaining unpaid. Each partial prepayment of
principal under the Loans shall be applied in inverse order of maturity to the
principal included in the installments provided herein. In the event that the
Maturity Date is accelerated following an Event of Default, any tender of
payment of the amount necessary to satisfy the entire indebtedness made after
such Event of Default shall be expressly deemed a voluntary prepayment. In such
a case, to the extent permitted by law, the Bank shall be entitled to the amount
necessary to satisfy the entire indebtedness, plus the appropriate prepayment
premium calculated in accordance with this Section 2.e.
(2) The Borrower shall prepay principal amounts outstanding under the Equipment
Line of Credit Facility within five (5) business days of Borrower’s receipt
thereof, in an amount equal to one hundred percent (100%) of the cash proceeds
from the sale, transfer or other disposition of equipment by Borrower, the
purchase of which was funded in whole or in part by the proceeds of an Equipment
Loan.
(3) The Borrower shall prepay principal amounts outstanding under the Term Loan
Facility within five (5) business days of Borrower’s receipt thereof, in an
amount equal to one hundred percent (100%) of the proceeds from the sale, lease,
transfer or other disposition of the real property located at 11505 Susquehanna
Trail, Glen Rock, York County, Pennsylvania 17327-8606.

  f.   Manner of Payment; Late Charge; Default Rate.

          All payments required hereunder shall be made in immediately available
United States funds at any banking office of the Bank. If payment is not
received within five days of its due date, Borrower shall pay a late charge
equal to the greatest of (a) 2.5% of the delinquent amount, or (b) $50.00. In
addition, if the Bank has not actually received any payment required under any
of the Equipment Notes, Revolving Notes or the Term Note (each individually a
“Note” and collectively the “Notes” within thirty (30) days after its due date,
from and after such thirtieth day the interest rate for all amounts outstanding
under such Note shall automatically increase to 2.5 percentage points above the
applicable interest rate of such Note, and any judgment entered hereon or
otherwise

 



--------------------------------------------------------------------------------



 




in connection with any suit to collect amounts due hereunder shall bear interest
at such default rate. Payments may be applied in any order in the sole
discretion of the Bank but, prior to demand, shall be applied first to past due
interest, expenses, late charges, and principal payments, if any, which are past
due, then to current interest and expenses and late charges, and last to
remaining principal.

  g.   Fees.

          (1) On or before the Closing Date, Borrower shall pay to Bank: (a) a
nonrefundable commitment fee equal to Twenty Thousand Dollars ($20,000) in
respect of the Revolving Credit Facility; and (b) a nonrefundable commitment fee
equal to Five Thousand Dollars ($5,000) in respect of the Term Loan Facility.
          (2) On the date of each advance under the Equipment Line of Credit
Facility, Borrower shall pay to Bank a funding fee in an amount equal to the
product of (a) three-quarters of a percent (0.75%) multiplied by (b) the amount
of such advance.
          (3) Borrower shall pay to Bank an unused line fee (the “Unused Line
Fee”) in an amount equal to half a percent (0.50%) per annum of the difference
derived by subtracting (a) the daily average amount of Revolving Loans
outstanding during the preceding month from (b) the Maximum Revolving Credit
Amount. The Unused Line Fee shall be payable-monthly in arrears on the first day
of each successive calendar month (starting with the month in which the Closing
Date occurs).
          (4) Borrower shall pay to Bank a monthly collateral management fee of
Two Hundred Fifty Dollars ($250) on the first day of each successive calendar
month (starting with the pro rata portion for the month in which the Closing
Date occurs).

  h.   Taxes.

          All payments made by Borrower under this Agreement and the Notes shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority. If any
such taxes are required to be withheld from any amounts payable to Bank
hereunder or under the Notes, the amounts so payable to the Bank shall be
increased to the extent necessary to yield to the Bank (after payment of all
such taxes) interest or any such other amounts payable hereunder at the rates or
in the amounts specified in this Agreement and the Notes.

  i.   Increased Costs.

          Within thirty (30) calendar days following written demand, together
with the written evidence of the justification therefore (including in
reasonable detail, the calculation thereof), Borrower shall pay to Bank all
direct increased costs incurred and any losses suffered or increased payments
made by Bank as a consequent of making any of the Loans by reason of any change
in law or regulation of the interpretation of any law or regulation imposing any

 



--------------------------------------------------------------------------------



 




reserve, deposit, allocation of capital or similar requirement; provided, that
Bank shall take commercially reasonable steps to mitigate or reduce amounts
otherwise payable by Borrower.

3.   SECURITY

     To secure repayment of the Loans Borrower will on the Closing Date execute
and deliver to Bank the Security Documents, which shall secure the repayment of
the Obligations. Unless expressly provided to the contrary in documentation for
any other loan or loans, it is the express intent of Borrower and Bank that all
Obligations, including those included in the Loans, be cross-collateralized and
cross-defaulted, such that collateral security securing any of the Obligations
shall secure repayment of all Obligations and a default under any Obligation
shall be a default under all Obligations.

4.   CONDITIONS PRECEDENT

  a.   Conditions to Initial Advances, Funding the Term Loan and Closing

          The obligations of Bank to consummate the transactions contemplated
herein and to make the initial advances under the Revolving Credit Facility and
the Equipment Credit Facility (together, the “Initial Advances”) and fund the
Term Loan are subject, in each case, to the satisfaction on and as of the
Closing Date of the following:
(1) Borrower shall have delivered to Bank the Transaction Documents to which it
is a party, each duly executed by an authorized officer of Borrower and the
other parties thereto;
(2) Bank shall have received (i) a report of Uniform Commercial Code financing
statement, tax and judgment lien searches performed with respect to Borrower and
any of Borrower’s Subsidiaries in each jurisdiction determined by Borrower in
its reasonable discretion, and such report shall show no liens on the Collateral
(other than liens set forth on the Schedule titled “Permitted Liens” and liens
to be terminated at Closing), (ii) each document (including, without limitation,
any Uniform Commercial Code financing statement) required by any Transaction
Document or under law or requested by Bank to be filed, registered or recorded
to create, in favor of Bank, a first priority and perfected security interest
upon the Collateral, and (iii) evidence of each such filing, registration or
recordation and of the payment by Borrower of any necessary fee, tax or expense
relating thereto;
(3) Bank shall have received (i) copies of Borrowers certificate of
incorporation certified as true and correct by the applicable governmental
authority of the State of Montana dated within twenty (20) days of the date of
this Agreement, (ii) a copy of Borrower’s bylaws or other similar organizational
document certified by an authorized officer of Borrower to be true and complete,
(iii) an original certificate of good standing issued by the applicable
governmental authority of the State of Montana and of every other jurisdiction
in

 



--------------------------------------------------------------------------------



 



which Borrower has an office or conducts business or is otherwise required to be
in good standing dated within twenty (20) days of the date of this Agreement,
(iv) copies of the resolutions of Borrower’s board of directors and, if
required, stockholders authorizing the execution, delivery and performance of
the Transaction Documents certified by an authorized officer of the Borrower as
of the Closing Date, (v) a certificate of the corporate secretary or assistant
secretary of Borrower dated the Closing Date, as to the incumbency and signature
of the persons executing the Transaction Documents on behalf of Borrower and
(vi) the reasonably acceptable written legal opinions of counsel and/or special
counsel for Borrower, and usual and customary for transactions of this type;
(4) Bank shall have completed examinations of the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of Borrower;
(5) Bank shall have received (or is satisfied that it will receive
simultaneously with the funding of the Term Loan and/or Initial Advances, as
applicable) all fees, charges and expenses due and payable to Bank on or prior
to the Closing Date pursuant to the Transaction Documents;
(6) Borrowers shall have received such consents, approvals and agreements from
such third parties as Bank and its counsel shall determine in their reasonable
discretion are necessary or desirable with respect to (i) the consummation of
the Transaction Documents and/or the transactions contemplated thereby,
(ii) claims against Borrower or the Collateral, and/or (iii) agreements,
documents or instruments to which Borrower is a Party or by which any of its
properties or assets are bound or subject;
(7) Bank shall have received certificates of all such required insurance
policies and confirmation that they are in effect and that the premiums due and
owing with respect thereto have been paid in full when and if due and naming the
Bank as beneficiary or loss payee and additional insured, as appropriate;
(8) all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Transaction
Documents (including, but not limited to, those relating to corporate and
capital structures of Borrower) shall be satisfactory to Bank in its reasonable
discretion;
(9) no default shall exist pursuant to any obligations of Borrower under any
material contract, and Borrower shall be in compliance with applicable laws in
all material respects; and with respect to such material contracts and such
applicable laws, there shall exist no fact, condition or circumstance which,
with the passage of time, the giving of notice or both, could reasonably be
expected to constitute or become a Material Adverse Change;
(10) Bank shall have received copies of all permits, licenses or other similar

 



--------------------------------------------------------------------------------



 



authorizations required for Borrower to conduct the business in which it is
currently engaged or is contemplated pursuant to the Transaction Documents;
(11) Bank shall be satisfied, as determined in its sole and absolute discretion,
with the results of its due diligence examinations of the Borrower;
(12) there shall not have occurred any Material Adverse Change from that which
was reflected on the financial statements provided to Bank or any liabilities or
obligations of any nature with respect to Borrower which would reasonably be
likely to have a Material Adverse Change;
(13) Bank shall have received final audited financial statements of Borrower on
a consolidated and consolidating basis for and as of December 31, 2002;
(14) Bank shall have received (i) copies of all intercompany agreements,
management agreements, documents relating to indebtedness for borrowed money,
capital leases, occupancy leases and other material contracts, and (ii) such
other documents or materials as Bank shall deem necessary or appropriate;
(15) regarding the Acquisition and the transactions contemplated thereby: Bank
shall have received from Borrower certified copies of the applicable Acquisition
Documents; and
(16) Bank shall have received evidence that the Acquisition shall have been
consummated in form and substance satisfactory to Bank by the execution,
delivery, performance and recordation of the applicable Acquisition Documents
and other definitive agreements, instruments, and documents related to the
Acquisition.

  b.   Conditions to Each Advance and Funding of the Revolving Loans and the
Equipment Loans

The obligation of Bank to make any advance under the Revolving Credit Facility
or the Equipment Line of Credit Facility (including, without limitation, the
Initial Advances) are subject to the satisfaction of the following additional
conditions precedent:
(1) Borrower shall have delivered to Bank in the case of an advance under the
Equipment Line of Credit Facility a written request pursuant to Section 2b(2)
with necessary supporting documentation required by this Agreement and executed
by an authorized officer of Borrower;
(2) Each of the representations and warranties made by Borrower herein or under
the other Transaction Documents or which are contained in any certificate,
document or financial or other statement furnished at any time under or in
connection herewith or therewith shall be true and correct in all material
respects

 



--------------------------------------------------------------------------------



 



on and as of such date as if made on and as of such date (except to the extent
that such representations and warranties relate expressly to an earlier date);
(3) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the making of such Revolving Loan or Equipment
Loan, as the case may be;
(4) There shall not have occurred any Material Adverse Change;
(5) In the case of an advance under the Revolving Credit Facility immediately
after giving effect to such advance, the aggregate outstanding principal amount
under the Revolving Credit Facility shall not exceed the Revolver Borrowing
Capacity, or in the case of a requested advance under the Equipment Line of
Credit Facility, immediately after giving effect to such requested advance, the
aggregate outstanding principal amount under the Equipment Line of Credit
Facility shall not exceed the Maximum Equipment Line of Credit Amount;
(6) Bank shall have received all fees, charges and expenses due and payable to
Bank on or prior to such date pursuant to the Transaction Documents; and
(7) All documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
shall be satisfactory in form and substance to the Bank.
          Each request by Borrower for a Revolving Loan or an Equipment Loan
hereunder shall constitute a representation and warranty by Borrower as of the
date of such Revolving Loan or Equipment Loan, as the case may be, that the
conditions contained in this Section 4b have been satisfied.
5. REPRESENTATIONS AND WARRANTIES. The Borrower makes the following
representations and warranties and any “Additional Representations and
Warranties” on the schedule attached hereto and made part hereof (the
“Schedule”), all of which shall be deemed to be continuing representations and
warranties as long as this Agreement is in effect:

  a.   Commercial Loan. The Credit evidences a commercial loan and an extension
of credit for a commercial purpose within the meaning of Md. Code, Commercial
Law Art.     b.   Good Standing; Authority. The Borrower and each Subsidiary (if
either is not an individual) is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was formed. The Borrower
and each Subsidiary is duly authorized to do business in each jurisdiction in
which failure to be so qualified could reasonably be expected to have a material
adverse effect on its business or assets and has the power and authority to
execute, deliver and perform the Transaction Documents and to own each of its
assets and to use them in the ordinary course of business now and in the future.

 



--------------------------------------------------------------------------------



 



  c.   Compliance. The Borrower and each Subsidiary conducts its business and
operations and the ownership of its assets in compliance in all material
respects with each applicable statute, regulation and other law, including ERISA
and environmental laws. All material approvals, including authorizations,
permits, consents, franchises, licenses, registrations, filings, declarations,
reports and notices (the “Approvals”) necessary for the conduct of the
Borrower’s and each Subsidiary’s business and for the extension of credit
hereunder have been duly obtained and are in full force and effect. The Borrower
and each Subsidiary is in compliance in all material respects with the Approvals
and has not received notice to the contrary. The Borrower and each Subsidiary
(if either is not an individual) is in compliance with its certificate of
incorporation, by-laws, partnership agreement, articles of organization,
operating agreement or other applicable organizational or governing document as
may be applicable to the Borrower or a Subsidiary depending on its
organizational structure (“Governing Documents”). The Borrower and each
Subsidiary is in compliance in all material respects with each material
agreement to which it is a party or by which it or any of its assets is bound.  
  d.   Legality. The execution, delivery and performance by the Borrower of this
Agreement and all related documents, including the Transaction Documents and the
consummation of the transactions contemplated thereby, (i) are within the
Borrower’s power and authority; (ii) do not (A) violate any statute, regulation
or other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator, which violation is material to the
business of the Borrower or any Subsidiary or (B) violate the Borrower’s or any
Subsidiary’s Governing Documents (if either is not an individual), constitute a
default under any material agreement binding on the Borrower or any Subsidiary
or result in a lien or encumbrance on any assets of the Borrower or any
Subsidiary except liens in favor of the Bank; and (iii) have been duly
authorized by all necessary corporate actions. This Agreement has been duly
executed and delivered by Borrower and constitutes, and each other Transaction
Document constitutes, a legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws relating to or affecting creditors’ rights generally from
time to time in effect and to general principles of equity (including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing), regardless or whether considered in a proceeding in equity or at law
and the availability of the remedy of specific performance.     e.   Fiscal
Year. The fiscal year of the Borrower is the calendar year.     f.   Title to
Assets. The Borrower and each Subsidiary has good and marketable title to each
of its assets free of security interests, mortgages or other liens or
encumbrances, except as set forth on the Schedule titled “Permitted Liens” or

 



--------------------------------------------------------------------------------



 



      pursuant to the Banks prior written consent.           g.   Judgments and
Litigation. There is no pending or, to Borrower’s knowledge, threatened claim,
audit, investigation, action or other legal proceeding or judgment, order or
award of any court, agency or other governmental authority or arbitrator (any,
an “Action”) which involves the Borrower, its Subsidiaries or their respective
assets and could reasonably be expected to have a material adverse effect upon
the Borrower or any Subsidiary or threaten the validity of the transactions
contemplated hereby, any Transaction Document or any related document or action.
There exists no default or Event of Default hereunder.     h.   Accounts. Unless
otherwise indicated in writing to Bank, and except for Accounts not exceeding
$50,000 in the aggregate, each Account of Borrower (a) is an Eligible Account
(other than as a result of a determination of the Bank), (b) is genuine and in
all material respects what it purports to be and is not evidenced by a judgment,
(c) to the Borrower’s knowledge, there are no facts, events or occurrences which
in any way impair the validity or enforceability thereof or tend to reduce in
any material respect the amount payable thereunder from the face amount of the
claim or invoice and statements delivered to Bank with respect thereto (other
than those arising in the ordinary course of business or as may be reserved
against on the Borrower’s balance sheet), (e) to Borrower’s knowledge, (i) the
Account Debtor thereunder had the capacity to contract at the time any contract
or other document giving rise thereto was executed and (ii) such Account Debtor
is solvent, (f) to the Borrower’s knowledge, there are no proceedings or actions
which are threatened or pending against any Account Debtor which would
reasonably be expected to result in any material adverse change in such Account
Debtor’s financial condition or the collectability thereof, (g) has been billed
and forwarded to the Account Debtor for payment in accordance with applicable
laws and is in compliance and conformance with any requisite procedures,
requirements and regulations governing payment by such Account Debtor with
respect to such Account, and (h) Borrower has obtained and currently has all
material permits necessary in the generation thereof.     i.   Inventory. With
respect to all Inventory of Borrower, as reflected on the books and records of
the Borrower (a) such Inventory is of good and merchantable quality, free from
defects, and (b) such Inventory is not stored with a bailee, warehouseman or
similar party unless otherwise indicated in writing to Bank.     j.   Full
Disclosure. Neither this Agreement nor any certificate, financial statement or
other writing provided to the Bank by or on behalf of the Borrower or any
Subsidiary contains any statement of fact that is incorrect or misleading in any
material respect or omits to state any fact necessary to make any such statement
not incorrect or misleading. The Borrower has not failed to disclose to the Bank
any fact that would reasonably be expected to have a material adverse effect on
the Borrower or any Subsidiary. All financial statements provided to the Bank by
or on behalf of the Borrower or any Subsidiary were prepared in

 



--------------------------------------------------------------------------------



 



accordance with generally accepted accounting principles (except as indicated in
any notes thereto and except in the case of interim financial statements where
footnotes are omitted), are true and correct in all material respects and fairly
present the financial condition of the Borrower and its Subsidiaries, taken as a
whole, at such date and for the period then ended (except in the case of interim
financial statements which are subject to normal and immaterial year-end
adjustments).

6.   AFFIRMATIVE COVENANTS. So long as this Agreement is in effect, the Borrower
will comply, and will cause its Subsidiaries to comply, with the following
covenants and any “Additional Affirmative Covenant” contained in the Schedule:

  a.   Financial Statements and Other Information. Promptly deliver to the Bank
(i) within forty-five (45) days after the end of each month, an unaudited
consolidating and consolidated financial statement of the Borrower and each
Subsidiary as of the end of such month, which financial statement shall consist
of a balance sheet and related statements of income and cash flows for the month
and for the fiscal year-to-date period and for the corresponding month and
year-to-date period in the previous fiscal year, all in such detail as the Bank
may reasonably request; (ii) within one hundred twenty (120) days after the end
of each fiscal year, consolidating and consolidated financial statements of the
Borrower and each Subsidiary, which financial statements shall consist of a
balance sheet and related statements of income and cash flows, setting forth
comparative figures for the preceding fiscal year, audited by an independent
certified public accountant reasonably acceptable to the Bank; all such
statements shall be certified by the Borrower’s chief financial officer to be
correct and in accordance with the Borrower’s and each Subsidiary’s records and
to present fairly the results of the Borrower’s and each Subsidiary’s operations
and cash flows and its financial position at year end; and (iii) with each
statement of income delivered at the end of each fiscal quarter, a certificate
executed by the Borrower’s chief executive and chief financial officers or other
such person responsible for the financial management of the Borrower (A) setting
forth the computations required to establish the Borrower’s compliance with each
financial covenant, if any, during the statement period, (B) stating that the
signers of the certificate have reviewed this Agreement and the operations and
condition (financial or other) of the Borrower and each of its Subsidiaries
during the relevant period and (C) stating that no Event of Default occurred
during the period, or if an Event of Default did occur, describing its nature,
the date(s) of its occurrence or period. of existence and what action the
Borrower has taken with respect thereto. The Borrower shall also promptly
provide the Bank with copies of all annual reports, proxy statements and similar
information distributed to shareholders, partners or members, and copies of all
filings with the Securities and Exchange Commission and the Pension Benefit
Guaranty Corporation, and shall provide, in form reasonably satisfactory to the
Bank, such additional information, reports or other information as the Bank may
from time to time reasonably request regarding the financial and business
affairs of the Borrower or any Subsidiary, including

 



--------------------------------------------------------------------------------



 



      without limitation monthly accounts receivable and accounts payable aging
reports, inventory reports and the Collateral & Loan Report.     b.   Books and
Records; Accounting; Tax Returns and Payment of Claims. Keep proper books of
record and account in conformity with generally accepted accounting principles
and maintain a system of accounting and reserves in accordance with generally
accepted accounting principles, has filed and will file each tax return required
of it and has paid and will pay when due each tax, assessment, fee, charge, fine
and penalty imposed by any taxing authority upon it or any of its assets, income
or franchises, as well as all amounts owed to mechanics, materialmen, landlords,
suppliers and the like in the normal course of business; provided, that, neither
Borrower nor any its Subsidiaries shall be required to pay any such tax or other
amount which is being contested in good faith by Borrower or the applicable
Subsidiary and with respect to which, Borrower or the applicable Subsidiary
shall have set aside on its books adequate reserves in accordance with GAAP.    
c.   Inspections. Promptly upon the Bank’s request, permit during normal
business hours the Bank’s officers, attorneys or other agents to inspect its and
its Subsidiary’s premises, examine and copy its records and discuss its and its
Subsidiary’s business, operations and financial or other condition with its and
its Subsidiary’s responsible officers and independent accountants [including,
without limitation, an annual field exam to be conducted by the Bank].     d.  
Operating Accounts. Maintain, and cause its Subsidiaries to maintain all
domestic United States bank accounts with the Bank.     e.   Changes in
Management and Control. Immediately upon any change in the identity of the
Borrower’s chief executive officers or in its beneficial ownership, the Borrower
will provide to the Bank a certificate executed by its senior individual
authorized to transact business on behalf of the Borrower, specifying such
change.     f.   Notice of Defaults and Material Adverse Changes. Immediately
upon acquiring reason to know of any Event of Default, (ii) any event or
condition that could reasonably be expected to have a material adverse effect
upon the Borrower or any Subsidiary, the Borrower will provide to the Bank a
certificate executed by the Borrower’s senior individual authorized to transact
business on behalf of the Borrower, specifying the date(s) and nature of the
event and what action the Borrower or its applicable Subsidiary has taken or
proposes to take with respect to it, [and shall provide the bank with notice at
least 30 days and not more than 60 days prior to any Change of Control],     g.
  Insurance. Maintain its and its Subsidiaries’ property in good repair and will
on request provide the Bank with evidence of insurance coverage satisfactory to
the Bank, including fire and hazard, liability, workers’ compensation and
business

 



--------------------------------------------------------------------------------



 



      interruption insurance and flood hazard insurance as required and in
accordance with the Security Agreement.     h.   Further Assurances. Promptly
upon the request of the Bank, execute and deliver each writing and take each
other action that the Bank deems necessary or desirable in connection with any
transaction contemplated by this Agreement.

7.   NEGATIVE COVENANTS. As long as this Agreement is in effect, the Borrower
shall not violate, and shall not suffer or permit any of its Subsidiaries to
violate, any of the following covenants and any “Additional Negative Covenant”
on the Schedule. The Borrower shall not:

  a.   Indebtedness. Permit any indebtedness (including direct and contingent
liabilities) not described on the Schedule titled “Permitted Indebtedness”
except for trade indebtedness, accrued expenses or current liabilities for
salary and wages incurred in the ordinary course of business and not
substantially overdue.     b.   Guaranties. Become a guarantor, a surety, or
otherwise liable for the debts or other obligations of another, whether by
guaranty or suretyship agreement, agreement to purchase indebtedness, agreement
for furnishing funds through the purchase of goods, supplies or services (or by
way of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging indebtedness, or otherwise, except as an endorser of
instruments for the payment of money deposited to its bank account for
collection in the ordinary course of business and except as any be specified in
the Schedule titled “Permitted Guaranties”.     c.   Liens. Permit any of its
assets to be subject to any security interest, mortgage or other lien or
encumbrance, except as set forth on the Schedule titled “Permitted Liens” and
except for liens for property taxes not yet due; pledges and deposits to secure
obligations or Performance for workers’ compensation, bids, tenders, contracts
other than notes, appeal bonds or public or statutory obligations; and
materialmen’s mechanics’, carriers’ and similar liens arising in the normal
course of business.     d.   Investments. Make any investment in or otherwise
acquire any obligations, stock or securities of, or any other related interest
in, any person or joint venture, other than cash and cash equivalents, FDIC
insured deposits or United States Treasury obligations of less than one year, or
in money market or mutual funds administering such investments or in repurchase
obligations entered into with, and commercial paper issued by, the Bank or its
Affiliates, except as set forth on the Schedule titled “Permitted Investments”.
    e.   Loans. Make any loan, advance or other extension of credit except as
disclosed on the Schedule titled “Permitted Loans”, except for endorsements of
negotiable instruments deposited to the Borrower’s deposit account for
collection, trade credit

 



--------------------------------------------------------------------------------



 



      in the normal course of business and intercompany loans approved in
writing by the Bank.     f.   Distributions, Redemptions and Prepayments.
(a) declare or pay any dividend or distribution, or redeem, repurchase or
otherwise acquire any of its stock, except for (i) dividends payable solely in
stock; (ii) the distribution payable to United Wagering Systems, Inc. pursuant
to the Acquisition Agreement, in an amount not to exceed $4,800,000; (iii) cash
dividends paid to the Borrower by its Subsidiaries; and (iv) so long as no
Default or Event of Default then exists or would be caused thereby, and provided
further that after giving effect to such payment the Borrower is in compliance
with the covenants set forth in Section 8, payments by Borrower to UT Group LLC
for amounts required for (A) the repurchase membership interests (or equivalent
equity interests) from employees of Borrower or its Subsidiaries upon
termination of their employment or other relationship with the Company to the
extent that such repurchases do not exceed $50,000 in any calendar year; (B) so
long as the Borrower files a consolidated tax return with UT Group LLC, the
payment of federal and state taxes then due and owing, provided that the amount
of such distribution shall not be greater, nor the receipt by Borrower or any of
its Subsidiaries of tax benefits less, than they would have been had the
Borrower or any such Subsidiary not filed a consolidated return with UT Group
LLC, or (b) prepay any indebtedness.     g.   Changes in Form. (i) Transfer or
dispose of substantially all of its assets, (ii) acquire substantially all of
the assets of any other entity, (iii) do business under or otherwise use any
name other than its true name, (iv) make any material change in its business,
structure, purposes or operations that might have a material adverse effect on
the Borrower or any of its Subsidiaries, (v) make any change in its form of
entity, (vii) participate in any merger, consolidation or other absorption or
(viii) make, terminate or permit to be revoked any election pursuant to
Subchapter S of the Internal Revenue Code.     h.   Affiliate Transactions. Sell
or transfer any property to, or purchase or acquire any property from, or
otherwise engage in any other transactions with, any of its employees, officers,
directors or affiliates, except for (i) transactions on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a person not an
employee, officer, director or affiliate, (ii) transactions under the Management
Services Agreement in effect on the date hereof (iii) transactions under the
Employment Agreements dated as of the date hereof between Borrower and Joe
Tracy, and Borrower and Terry Woods; (iv) transactions under the Fee Letter
dated as of the date hereof between Borrower and Kinderhook Industries, LLC and
(iii) transactions otherwise expressly permitted hereby.     i.   Inconsistent
Agreements. Enter into any agreement or arrangement, or supplement, amend or
otherwise modify the terms of its Governing Documents, in a manner which would
restrict in any material respect the ability of the Borrower to

 



--------------------------------------------------------------------------------



 



fulfill its obligations under the Transaction Documents.

8.   FINANCIAL COVENANTS. During the term of this Agreement, the Borrower shall
not violate, and shall not suffer or permit any of its Subsidiaries to violate,
any of the following covenants (complete applicable financial covenant) or any
Additional Financial Covenants on the Schedule. For purposes of this Section, if
the Borrower has any Subsidiaries all references to the Borrower shall include
the Borrower and all of its Subsidiaries on a consolidated basis. Unless a
different measurement period is specified, compliance for the financial
covenants shall be required at all times.   xA.   Borrower shall maintain
Tangible Net Worth of not less than $$6,000,000 for the quarter ending
December 31, 2003 and increasing by $250,000 for each quarter thereafter through
December 31, 2004, and increasing by $150,000 for each quarter thereafter,
measured quarterly as of each quarter end commencing December 31, 2003.   xB.  
Borrower shall maintain a ratio of Total Liabilities to Tangible Net Worth of
not greater than 2.50 to 1.00, measured quarterly as of each quarter end
commencing December 31, 2003.

9   DEFAULT.

  a.   Events of Default. Any of the following events or conditions shall
constitute an “Event of Default”: (i) failure by the Borrower to pay when due
(whether at the stated maturity, by acceleration, upon demand or otherwise) the
Obligations; (ii) default, breach, failure or violation by the Borrower in the
performance, observance or compliance with any covenant, obligation, term or
condition contained in Section 7 or Section 8 of this Agreement, or the default,
breach, failure or violation by the Borrower in the performance, observance or
compliance with any covenant, obligation, term or condition contained in this
Agreement (other than those contained in Section 7 or Section 8), or the other
Transaction Documents or any other agreement with the Bank or any of its
affiliates or subsidiaries (collectively, “Affiliates”) which is not cured
within fifteen (15) days of the date when the Borrower knew or should have known
of such default; (iii) failure by the Borrower to pay when due (whether at the
stated maturity, by acceleration, upon demand or otherwise) any indebtedness or
obligation owing to any third party or any Affiliate in excess of One Hundred
Thousand Dollars ($100,000), the occurrence of any event which could result in
acceleration of payment of any such indebtedness or obligation; (iv) the
Borrower is dissolved, becomes insolvent, generally fails to pay or admits in
writing its inability generally to pay its debts as they become due; (v) the
Borrower makes a general assignment, arrangement or composition agreement with
or for the benefit of its creditors or makes, or sends notice of any intended,
bulk sale; the sale, assignment, transfer or delivery of all or substantially
all of the assets of the Borrower to a third party; or the cessation by the
Borrower as a going business concern; (vi) the Borrower files a petition in
bankruptcy or institutes any action under federal or state law for the relief of
debtors or seeks or consents to the

 



--------------------------------------------------------------------------------



 



      appointment of an administrator, receiver, custodian or similar official
for the wind up of its business (or has such a petition or action filed against
it and such petition action or appointment is not dismissed or stayed within
sixty (60) days); (vii) the reorganization, merger, consolidation or dissolution
of the Borrower (or the making of any agreement therefore); (viii) the entry of
any judgment or order of any court, other governmental authority or arbitrator
against the Borrower in excess of One Hundred Thousand Dollars ($100,000) in
excess of the amount covered by insurance (under which the applicable insurance
carrier has acknowledged such coverage in writing) and such judgment has not
been paid, satisfied, vacated, discharged, stayed or bonded pending appeal
within thirty (30) days of the entry thereof, or the entry of any judgment or
order of any court, other governmental authority or arbitrator against the
Borrower in excess of Seven Hundred Fifty Thousand Dollars ($750,000);
(ix) falsity, omission or inaccuracy of facts submitted to the Bank or any
Affiliate (whether in a financial statement or otherwise); (x) the occurrence of
an event which could reasonably be expected to cause a Material Adverse Change;
(xi) any “defined benefit plan” (as such term is defined in Section 3(35) of
ERISA) of the Borrower fails to comply with applicable law or has vested
unfunded liabilities that, in the opinion of the Bank, could reasonably be
expected to have a material adverse effect on the Borrower’s ability to repay
its debts; (xii) any indication or evidence received by the Bank that the
Borrower may have directly or indirectly been engaged in any type of activity
which, in the Bank’s reasonable discretion, might result in the forfeiture or
any property of the Borrower to any governmental authority; (xiii) as the result
of any cause, except in each case action or inaction by Bank, any of the
Transaction Documents ceases to be in full force and effect, or any lien created
thereunder ceases to constitute a valid first priority perfected lien on the
Collateral in accordance with the terms thereof, or the Bank ceases to have such
a lien on any of the Collateral; (xiv) the occurrence of a Change of Control
with respect to the Borrower; or (xv) the occurrence of any event described in
Section 9(a)(i) through and including 9(a)(xiv) with respect to any Subsidiary.
    b.   Rights and Remedies Upon Default. Upon the occurrence and during the
continuance of any Event of Default, the Bank without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon the Borrower, any Subsidiary or any other
person (all and each of which demands, presentments, protests, advertisements
and notices are hereby expressly waived), may exercise all rights and remedies
under the Borrower’s or its Subsidiaries’ agreements with the Bank or its
Affiliates, applicable law, in equity or otherwise and may declare all or any
part of any Obligations not payable on demand to be immediately due and payable
without demand or notice of any kind and terminate any obligation it may have to
grant any additional loan, credit or other financial accommodation to the
Borrower or any Subsidiary. All or any part of any Obligations whether or not
payable on demand, shall be immediately due and payable automatically upon the
occurrence of an Event of Default in Section 9(a)(v) or (vi) above. The
provisions hereof are not intended in any way to affect any rights of the Bank

 



--------------------------------------------------------------------------------



 



with respect to any Obligations which may now or hereafter be payable on demand.
No delay on the part of Bank or failure by Bank to exercise any power, right or
remedy under this Agreement or any other Transaction Document shall operate as a
waiver thereof, nor shall a single or partial exercise of any power, right or
remedy or any abandonment or discontinuance of steps to enforce such right,
power or remedy preclude other or further exercises thereof, or the exercise of
any other power, right or remedy. The rights and remedies in this Agreement and
the other Transaction Documents are cumulative and not exclusive of any rights
of remedies (including, without limitation, the right of specific performance)
which the Bank would otherwise have.

10.   EXPENSES. The Borrower shall pay to the Bank on demand all costs and
expenses (including all reasonable fees and disbursements of counsel retained
for advice, suit, appeal or other proceedings or purpose and of any experts or
agents it may retain), which the Bank may incur in connection with (i) the
administration of the Obligations, including any administrative fees the Bank
may impose for the preparation of discharges, releases or assignments to
third-parties; (ii) the enforcement and collection of any Obligations or any
guaranty thereof, (iv) the exercise, performance ,enforcement or protection of
any of the rights of the Bank hereunder or (v) the failure of the Borrower or
any Subsidiary to perform or observe any provisions hereof. After such demand
for payment of any cost, expense or fee under this Section or elsewhere under
this Agreement, the Borrower shall pay interest at the highest default rate
specified in any instrument evidencing any of the Obligations from the date
payment is demanded by the Bank to the date reimbursed by the Borrower. All such
costs, expenses or fees under this Agreement shall be added to the Obligations.
  11.   TERMINATION. Except as otherwise expressly provided in Section 13(c) and
elsewhere herein, this Agreement shall remain in full force and effect until all
Obligations (other than Obligations in respect of indemnification and expenses
to the extent that such Obligations are not yet due and payable) such
outstanding, or contracted or committed for (whether or not outstanding), shall
be finally and irrevocably paid in full, and all of Bank’s commitments under the
Transaction Documents have expired.   12.   RIGHT OF SETOFF. If an Event of
Default occurs and is continuing, the Bank shall have the right to set off
against the amounts owing under this Agreement and the other Transaction
Documents any property held in a deposit or other account or otherwise with the
Bank or its Affiliates or otherwise owing by the Bank or its Affiliates in any
capacity to the Borrower, its Subsidiary or any guarantor of, or endorser of any
of the Transaction Documents evidencing, the Obligations. Such setoff shall be
deemed to have been exercised immediately at the time the Bank or such Affiliate
elect to do so.   13.   MISCELLANEOUS.

  a.   Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to

 



--------------------------------------------------------------------------------



 



      the Bank officer responsible for Borrower’s relationship with the Bank).
Such notice or demand shall be deemed sufficiently given for all purposes when
delivered (i) by personal delivery and shall be deemed effective when delivered,
or (ii) by mail or courier and shall be deemed effective three (3) business days
after deposit in an official depository maintained by the United States Post
Office for the collection of mail or one (1) business day after delivery to a
nationally recognized overnight courier service (e.g., Federal Express). Notice
by e-mail is not valid notice under this or any other agreement between Borrower
and the Bank.     b.   Generally Accepted Accounting Principles. Any financial
calculation to be made, all financial statements (except as set forth in the
notes thereto) and other financial information to be provided, and all books and
records, system of accounting and reserves to be kept in connection with the
provisions of this Agreement, shall be in accordance with generally accepted
accounting principles consistently applied during each interval and from
interval to interval, provided, however, that in the event changes in generally
accepted accounting principles shall be mandated by the Financial Accounting
Standards Board or any similar accounting body of comparable standing, or should
be recommended by Borrowers certified public accountants, to the extent such
changes would affect any financial calculations to be made in connection
herewith, such changes shall be implemented in making such calculations only
from and after such date as Borrower and the Bank shall have amended this
Agreement to the extent necessary to reflect such changes in the financial and
other covenants to which such calculations relate.     c.   Indemnification. If
after receipt of any payment of all, or any part of, the Obligations, the Bank
is, for any reason, compelled to surrender such payment to any person or entity
because such payment is determined to be void or voidable as a preference, an
impermissible setoff, or a diversion of trust funds, or for any other reason,
the Transaction Documents shall continue in full force and the Borrower shall be
liable, and shall indemnify and hold the Bank harmless for, the amount of such
payment surrendered. The provisions of this Section shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Bank in reliance upon such payment, and any such contrary action so taken shall
be without prejudice to the Bank’s rights under the Transaction Documents and
shall be deemed to have been conditioned upon such payment having become final
and irrevocable. The provisions of this Section shall survive the termination of
this Agreement and the Transaction Documents.     d.   Further Assurances. From
time to time, the Borrower shall take, and cause its Subsidiaries to take, such
action and execute and deliver to the Bank such additional documents,
instruments, certificates, and agreements as the Bank may reasonably request to
effectuate the purposes of the Transaction Documents.     e.   Cumulative Nature
and Non-Exclusive Exercise of Rights and Remedies. All

 



--------------------------------------------------------------------------------



 



      rights and remedies of the Bank pursuant to this Agreement and the
Transaction Documents shall be cumulative, and no such right or remedy shall be
exclusive of any other such right or remedy. In the event of any irreconcilable
inconsistencies, this Agreement shall control. No single or partial exercise by
the Bank of any right or remedy pursuant to this Agreement or otherwise shall
preclude any other or further exercise thereof, or any exercise of any other
such right or remedy, by the Bank.     f.   Governing Law; Jurisdiction. This
Agreement has been delivered to and accepted by the Bank and will be deemed to
be made in the State of Maryland. Except as otherwise provided under federal
law, this Agreement will be interpreted in accordance with the laws of the State
of Maryland excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
STATE OF MARYLAND WHERE THE BANK MAINTAINS A BRANCH, AND CONSENTS THAT THE BANK
MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET
FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND, PROVIDED THAT NOTHING CONTAINED IN
THIS AGREEMENT WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY
AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. Borrower acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Borrower. Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Agreement.
    g.   Joint and Several; Successors and Assigns. If there is more than one
Borrower, each of them shall be jointly and severally liable for all amounts,
which become due, and the performance of all obligations under this Agreement,
and the term “the Borrower” shall include each as well as all of them. This
Agreement shall be binding upon the Borrower and Bank and upon their heirs and
legal representatives, their successors and assignees, and shall inure to the
benefit of, and be enforceable by, the Bank, the Borrower and their successors
and assignees and each direct or indirect assignee or other transferee of any of
the Obligations; provided, however, that this Agreement may not be assigned by
the Borrower without the prior written consent of the Bank.     h.   Waivers;
Changes in Writing. No failure or delay of the Bank in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The
Borrower expressly disclaims any reliance on any course of dealing or usage of
trade or oral

 



--------------------------------------------------------------------------------



 



      representation of the Bank (including representations to make loans to the
Borrower) and agrees that none of the foregoing shall operate as a waiver of any
right or remedy of the Bank. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances. No waiver of any provision of this Agreement or consent
to any departure by the Borrower there from shall in any event be effective
unless made specifically in writing by the Bank and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No modification to any provision of this Agreement shall be effective
unless made in writing in an agreement signed by the Borrower and the Bank.    
i.   Interpretation. Unless the context otherwise clearly requires, references
to plural includes the singular and references to the singular include the
plural; references to “individual” shall mean a natural person and shall include
a natural person doing business under an assumed name (e.g., a “DBA”) the word
“or” has the inclusive meaning represented by the phrase “and/or”; the word
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and captions or section headings are solely for
convenience and not part of the-substance of this Agreement. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Agreement and shall be deemed continuous. Each provision of this Agreement
shall be interpreted as consistent with existing law and shall be deemed amended
to the extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Borrower agrees that in any legal proceeding, a photocopy of this Agreement kept
in the Bank’s course of business may be admitted into evidence as an original.  
  j.   Waiver of Jury Trial. THE BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THE BORROWER AND
THE BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO, THE BORROWER
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. THE BORROWER ACKNOWLEDGES
THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS SECTION.

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

 



--------------------------------------------------------------------------------



 



SCHEDULE
Additional Representations and Warranties (§5)
The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such an “investment company.”
The Borrower has no subsidiaries other than United Tote Canada Inc., Dynatote of
Pennsylvania, Inc. (“Dynatote”) and United Tote of Colombia, LTDA. (“UT
Colombia”, and together with Dynatote, the “Restricted Subsidiaries”).
Neither the Borrower nor any of its Subsidiaries (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealing or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s office
of Foreign Assets Control regulation or executive order.
The Borrower and each of its Subsidiaries are in compliance, in all material
respects, with the applicable anti-money laundering provisions of the Patriot
Act. No part of the proceeds of the loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
The Restricted Subsidiaries have no assets and engage in no commercial
activities whatsoever.
Additional Affirmative Covenants (§6)
Maintain, from the date which is forty-five (45) days after the Closing Date,
policies of insurance in the amount of $1,000,000 on the lives of both Joseph
Tracy and Terry Woods, in form and substance satisfactory to the Bank, which
policies of insurance shall be collaterally assigned to the Bank.
With respect to any agreements entered into by Borrower with customers after the
date hereof, Borrower shall use its reasonable best efforts to cause language to
be included in such agreement whereby any other parties to such agreement shall
acknowledge the Security Interest of Bank therein.
Additional Negative Covenants (§7)

 



--------------------------------------------------------------------------------



 



Permit the Restricted Subsidiaries to own any assets or engage in any commercial
activities.
Form a new Subsidiary unless Borrower (a) agrees to pledge (i) 100% of the stock
(or equivalent equity interests) of such Subsidiary to Bank if such Subsidiary
is a domestic entity, or (ii) 65% of the stock (or equivalent equity interests)
of such Subsidiary to Bank if such Subsidiary is a foreign entity and
(b) provides a statement of the chief financial officer of Borrower that no
Default or Event of Default exists or would be caused by the formation of such
Subsidiary.
Permitted Indebtedness (§7(a))
indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations, in each case provided in the ordinary course of
business.
indebtedness arising. from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Indebtedness is extinguished
within five (5) Business Days of its incurrence.
indebtedness in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the Borrower or the applicable
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review.
indebtedness secured by purchase money liens and capital leases for equipment
not financed by the Equipment Line of Credit Facility, up to $250,000 in the
aggregate outstanding at any one time.
without duplication, indebtedness secured by any lien permitted by Section 7.c.
indebtedness in favor of Bank and its Affiliates, including indebtedness
incurred under the Transaction Documents.
indebtedness of Borrower’s wholly owned Subsidiary, United Tote Canada, Inc.
owing to Borrower in an amount not to exceed $250,000 in the aggregate
outstanding at any one time on terms and conditions reasonably satisfactory to
Bank.
Preferred stock classified as indebtedness in accordance with GAAP pursuant to
FASB pronouncement 150, which shall not be redeemable any earlier than one
(1) year after the Maturity Date.
Permitted Guaranties (§7(b))
none

 



--------------------------------------------------------------------------------



 



Permitted Liens (§7(c))
liens in favor of the Bank or its Affiliates.
the following liens on property existing on the date hereof and any renewals or
extensions thereof; provided that such liens shall secure only those obligations
that they secure on the Closing Date and the amount of indebtedness secured
thereby shall not be increased:
[List existing liens]
liens for taxes, assessments or governmental charges (excluding any lien imposed
pursuant to any of the provisions of ERISA) not yet delinquent or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside on the books of the Borrower or such
Subsidiary to the satisfaction of the Bank and such contest operates to suspend
collection of the contested obligation, tax assessment or charge and enforcement
of a lien.
statutory liens of landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like liens arising in the ordinary course of
business and securing obligations that are not more than 30 days delinquent.
pledges and deposits made in the ordinary course of business to secure
obligations under workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure public or statutory obligations.
deposits to secure the performance of bids, trade contracts (other than for
indebtedness), leases (other than capital lease), liens to secure the
performance of statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business.
purchase money liens on equipment acquired in the ordinary course of business
with respect to indebtedness permitted under Section 7(a).
zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or materially
adversely interfere with the use of such property for its present purposes.
Permitted Investments (§7(d))
The acquisition of the equity of United Tote Canada, Inc. pursuant to the
Contribution Agreement dated as of the date hereof.
Permitted Loans (§7(e))
advances for business travel and similar temporary advances made in the ordinary
course of

 



--------------------------------------------------------------------------------



 



business to officers, directors, consultants and employees in an aggregate
amount not exceeding $100,000 at any time outstanding.
Loans made by Borrower to United Tote Canada, Inc. in an amount not to exceed
$250,000 in the aggregate outstanding at any one time on terms and conditions
reasonably satisfactory to Bank.
Additional Financial Covenants (§8)
The Borrower shall maintain Debt Service Coverage Ratio of not less than 1.50 to
1.00, measured for the previous four quarters as of each quarter end commencing
December 31, 2003. For purposes hereof, “Debt Service Coverage Ratio” means the
ratio of (A) the sum of (i) consolidated net income of the Borrower and its
Subsidiaries, (ii) the consolidated depreciation and amortization of the
Borrower and its Subsidiaries, (iii) the consolidated interest expense of the
Borrower and its Subsidiaries and (iv) other non-cash or extraordinary expenses
of the Borrower and its Subsidiaries, minus (v) other non-cash or extraordinary
income of the Borrower and its Subsidiaries to (B) the total of (i) the current
installments of all principal payable during the measurement period by the
Borrower or any Subsidiary in connection with any indebtedness or other
obligation (other than preferred stock referred to in Schedule 7(a), Permitted
Indebtedness) maturing more than one year after the end of the applicable
measurement period and arising from the borrowing of any money or the deferral
of the purchase price of any asset and (ii) the consolidated interest expense of
the Borrower and its Subsidiaries during such measurement period.

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“First Amendment”) is made as of
January 4, 2005 by and between UNITED TOTE COMPANY (“Borrower”) and
MANUFACTURERS AND TRADERS TRUST COMPANY (“Bank”).
     I. Borrower and the Bank are the parties to that Credit Agreement, dated as
of September 5, 2003 (the “Credit Agreement”). The Borrower has requested that
the Bank amend the Credit Agreement in certain respects, and the Bank has agreed
to do so, subject to and in accordance with this Amendment.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:
     1. Recitals. Borrower acknowledges that the above recitals to this
Amendment are true and correct, and agrees that the same are incorporated by
reference into the body of this Amendment. Capitalized terms used in this
Amendment without definition that are defined in the Credit Agreement have the
same meanings given them in the Credit Agreement.
     2. Amendments to Credit Agreement. The Credit Agreement is amended as
follows:

  a.   In Section 1.dd., the number “$5,000,000” is hereby deleted and the
number “$10,000,000” is inserted in lieu thereof.     b.   In the first line of
Section 2.a.(l), the year “2005” is hereby deleted and the year “2006” inserted
in lieu thereof.     c.   The following language shall be added to the end of
Section 2.a.(2): At the Borrower’s election, the Equipment Notes executed after
January 4, 2005 shall provide for a six month interest only period.

     3. Representations and Warranties. Borrower represents, warrants and
covenants to the Bank as follows:

  a.   Each and all of the representations and warranties of Borrower in the
Credit Agreement and the other instruments, agreements and relating to the
Equipment Line of Credit Facility are true and correct on the date hereof as if
the same were made on the date hereof.     b.   As of the date hereof, all
collateral for the Obligations is free and clear of all assignments, security
interests, liens and other encumbrances of any kind and nature whatsoever except
for those permitted under the provisions of the Credit Agreement.

     4. Amendment Only. This Amendment is a part of the Credit Agreement. All of
the

 



--------------------------------------------------------------------------------



 



provisions of the Credit Agreement are incorporated herein by reference and
shall continue in full force and effect as amended by this Amendment. Borrower
hereby ratifies and confirms all of its obligations, liabilities and
indebtedness under the provisions of the Credit Agreement, as amended by this
Amendment. The Bank and Borrower agree that it is their express intention that
nothing herein shall be construed to extinguish, release or discharge or
constitute, create or effect a novation of, or an agreement to extinguish, any
of the obligations, indebtedness and liabilities of the Borrower or any other
party under the provisions of the Credit Agreement or under any of the other
Transaction Documents, or any assignment or pledge to the Bank of, or any
security interest or lien granted to the Bank in or on, any collateral and
security for such obligations, indebtedness and liabilities.
     5. Applicable Law, Etc. This Amendment shall be governed by the laws of the
State of Maryland and shall be binding upon and inure to the benefit of the Bank
and the Borrower and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and the Bank have executed this Amendment
under their respective seals as of the day and year first written above.

                  MANUFACTURERS AND TRADERS TRUST COMPANY
 
           
 
                By:   /s/ Gregory J. Oliver (SEAL)          
 
      Name:   Gregory J. Oliver
 
           
 
      Title:   Vice President
 
           
 
           
 
                UNITED TOTE COMPANY
 
           
 
            /s/ Keith Marshall   By:   /s/ Terry Woods (SEAL)          
 
      Name:   Terry V. Woods
 
           
 
      Title:   President
 
           

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made as of June
___, 2005 by and between UNITED TOTE COMPANY’ (“Borrower”) and MANUFACTURERS AND
TRADERS TRUST COMPANY (“Bank”).
RECITALS
     1. Borrower and the Bank are the parties to that Credit Agreement, dated as
of September 5, 2003 and amended by a First Amendment to Credit Agreement dated
as of January 4, 2005 (collectively, the “Credit Agreement”). The Borrower has
requested that the Bank amend the Credit Agreement in certain respects, and the
Bank has agreed to do so, subject to and in accordance with this Amendment.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:
     1. Recitals. Borrower acknowledges that the above recitals to this
Amendment are true and correct, and agrees that the same are incorporated by
reference into the body of this Amendment. Capitalized terms used in this
Amendment without definition that are defined in the Credit Agreement have the
same meanings given them in the Credit Agreement.
     2. Amendments to Credit Agreement. The Credit Agreement is amended as
follows:

  a.   In Section 1.dd., the number “$10,000,000” is hereby deleted and the
number “$11,500,000” is inserted in lieu thereof.

     3. Representations and Warranties. Borrower represents, warrants and
covenants to the Bank as follows:

  a.   Each and all of the representations and warranties of Borrower in the
Credit Agreement and the other instruments, agreements and relating to the
Equipment Line of Credit Facility are true and correct on the date hereof as if
the same were made on the date hereof.           b.   As of the date hereof, all
collateral for the Obligations is free and clear of all assignments, security
interests, liens and other encumbrances of any kind and nature whatsoever except
for those permitted under the provisions of the Credit Agreement.

     4. Amendment Only. This Amendment is a part of the Credit Agreement. All of
the provisions of the Credit Agreement are incorporated herein by reference and
shall continue in full force and effect as amended by this Amendment. Borrower
hereby ratifies and confirms all of its obligations, liabilities and
indebtedness under the provisions of the Credit Agreement, as amended by this
Amendment. The Bank and Borrower agree that it is their express intention

 



--------------------------------------------------------------------------------



 



that nothing herein shall be construed to extinguish, release or discharge or
constitute, create or effect a notation of, or an agreement to extinguish, any
of the obligations, indebtedness and liabilities of the Borrower or any other
party under the provisions of the Credit Agreement or under any of the other
Transaction Documents, or any assignment or pledge to the Bank of, or any
security interest or lien granted to the Bank in or on, any collateral and
security for such obligations, indebtedness and liabilities.
     5. Applicable Law, Etc. This Amendment shall be governed by the laws of the
State of Maryland and shall be binding upon and inure to the benefit of the Bank
and the Borrower and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and the Bank have executed this Amendment
under their respective seals as of the day and year first written above.

              WITNESS/ATTEST:   UNITED TOTE COMPANY
 
           
 
            /s/ Keith Marshall   By:   /s/ Terry V. Woods (SEAL)          
 
  Name:                  
 
  Title:                  
 
           
 
                MANUFACTURERS AND TRADERS TRUST COMPANY
 
           
 
                By:   (SEAL)          
 
      Name:    
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made as of August
___, 2005 by and between UNITED TOTE COMPANY (“Borrower”) and MANUFACTURERS AND
TRADERS TRUST COMPANY (“Bank”).
     1. Borrower and the Bank are the parties to that Credit Agreement, dated as
of September 5, 2003 and amended by a First Amendment to Credit Agreement dated
as of January 4, 2005 and a Second Amendment to Credit Agreement dated as of
June 13, 2005 (collectively, the “Credit Agreement”). The Borrower has requested
that the Bank amend the Credit Agreement in certain respects, and the Bank has
agreed to do so, subject to and in accordance with this Amendment.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:
     1. Recitals. Borrower acknowledges that the above recitals to this
Amendment are true and correct, and agrees that the same are incorporated by
reference into the body of this Amendment. Capitalized terms used in this
Amendment without definition that are defined in the Credit Agreement have the
same meanings given them in the Credit Agreement.
     2. Amendments to Credit Agreement. The Credit Agreement is amended as
follows:

  a.   In Section 1.dd., the number “$11,500,000” is hereby deleted and the
number “$15,500,000” is inserted in lieu thereof.     b.   The following
language is added to the end of §l.jj.: “and shall be reduced to $0.00 on
December 31, 2005.”     c.   The following language shall be added to the end of
the first sentence under the heading entitled “Additional Financial Covenants
(§8)” in the attached Schedule: “provided, however, that the required Debt
Service Coverage Ratio shall be not less than 1.25 to 1.00 for the period
commencing September 30, 2005 and ending on September 30, 2006.”

     3. Representations and Warranties. Borrower represents, warrants and
covenants to the Bank as follows:
     (a) Each and all of the representations and warranties of Borrower in the
Credit Agreement and the other instruments, agreements and relating to the
Equipment Line of Credit Facility are true and correct on the date hereof as if
the same were made on the date hereof.
     (b) As of the date hereof, all collateral for the Obligations is free and
clear of all assignments, security interests, liens and other encumbrances of
any kind and nature

 



--------------------------------------------------------------------------------



 



whatsoever except for those permitted under the provisions of the Credit
Agreement.
     4. Amendment Only. This Amendment is a part of the Credit Agreement. All of
the provisions of the Credit Agreement are incorporated herein by reference and
shall continue in full force and effect as amended by this Amendment. Borrower
hereby ratifies and confirms all of its obligations, liabilities and
indebtedness under the provisions of the Credit Agreement, as amended by this
Amendment. The Bank and Borrower agree that it is their express intention that
nothing herein shall be construed to extinguish, release or discharge or
constitute, create or effect a notation of, or an agreement to extinguish, any
of the obligations, indebtedness and liabilities of the Borrower or any other
party under the provisions of the Credit Agreement or under any of the other
Transaction Documents, or any assignment or pledge to the Bank of, or any
security interest or lien granted to the Bank in or on, any collateral and
security for such obligations, indebtedness and liabilities.
     5. Applicable Law, Etc. This Amendment shall be governed by the laws of the
State of Maryland and shall be binding upon and inure to the benefit of the Bank
and the Borrower and their respective successors and assigns.
     IN WITNESS WHEREOF, Borrower and the Bank have executed this Amendment
under their respective seals as of the day and year first written above.

              IN WITNESS/ATTEST:   UNITED TOTE COMPANY    
 
           
/s/ Keith Marshall
  By:   /s/ Terry Woods   (SEAL)
 
           
 
  Name:   Terry Woods    
 
  Title:   Pres/CEO    
 
                MANUFACTURES AND TRADERS TRUST
COMPANY    
 
           
 
  By:       (SEAL)
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



(M&T BANK LOGO) [a17281a1728101.gif]
LIBOR EQUIPMENT NOTE
Maryland
$________________________
_________________

      BORROWER:   United Tote Company
a(n) o individual(s) o partnership þ corporation o  trust o
                                         organized under laws of Montana Address
of residence/chief executive office: 11505 Susquehanna Trail, Glen Rock,
Pennsylvania 17327-8606

BANK:   MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with banking offices at One M&T Plaza, Buffalo, New York 14240. Attention:
Office of General Counsel

1. DEFINITIONS. As used in this Note, each capitalized term shall have the
meaning specified in the Note or, if not otherwise defined, shall have the
meanings given to such term as set forth in the Credit Agreement (as defined
below). Additionally, the following terms shall have the indicated meanings:

  a.   “Adjustment Date”, when applicable shall mean the first day of the
applicable Interest Period (or if such date is not a Business Day, the
immediately preceding Business Day).     b.   “Applicable Rate” shall mean
either the LIBOR Rate or the Base Rate, as the case may be.     c.   “Base Rate”
shall mean one (1) percentage point above the highest prime rate published in
The Wall Street Journal in its table entitled “Money Rates” or such similar
publication, quoting service or commonly available source used by the Bank for
determining prune rate (“Prime”).     d.   “Business Day” shall mean any day of
the year on which banking institutions in New York, New York are not authorized
or required by law or other governmental action to close and, to the extent the
LIBOR Rate is applicable, on which dealings are carried on in the London
interbank market.     e.   “Continuation Date” shall mean the last day of each
Interest Period.     f.   “Interest Period” shall mean, as to the LIBOR Rate,
the period commencing on the date of thin Note or Continuation Date (as the case
may be) and ending on the date that shall be the following day; provided,
however, that if an Interest Period would end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day.
    g.   “LIBOR” shall mean the rate obtained by dividing the one-day interest
period London Interbank Offered Rate, fixed by the British Bankers Association
for United States dollar deposits in, the London Interbank Eurodollar Market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank by (ii) a percentage equal to

 



--------------------------------------------------------------------------------



 



      100% minus the stated maximum rate of all reserves required to be
maintained against “Eurocurrency Liabilities” as specified in Regulation D (or
against any other category of liabilities which includes deposits by reference
to which the interest rate on LIBOR Rate loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States’ office of a bank to United States residents) on such date to any member
bank of the Federal Reserve System.     h.   “LIBOR Rate” shall mean three and
one-quarter (3.25) percentage points above LIBOR with an Interest Period
duration of one day.         i “Maturity Date” is the Payment Due Date in
September 5, 2008.     j.   “Payment Due Date”, when applicable, shall mean the
same day of the calendar month as the date of this Note (or if there is no
numerically corresponding day in a month, on the last day of such month);
provided, however, if that day is not a Business Day, the Payment Due Date shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Payment
Due Date shall be the immediately preceding Business Day.     k.   “Principal
Amount” shall mean [                    ] Dollars ($[                    ]}.

2. PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.
     a. Promise to Pay. For value received and intending to be legally bound,
Borrower promises to pay to the order of the Bank on the dates set forth below,
the Principal Amount, plus interest as agreed below and all fees and costs
(including without limitation attorneys fees and disbursements whether for
internal or outside counsel) the Bank incurs in order to collect any amount due
under this note, to negotiate or document a workout or restructuring, or to
preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).
     b. Initial Applicable Rate. The initial Applicable Rate shall be the LIBOR
Rate in effect on the date that is the date of this Note (or, if such date is
not a Business Day, the immediately preceding Business Day), and the initial
Interest Period shall start on the date of this Note.
     c. Interest. Interest shall accrue on the outstanding Principal Amount
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366) at the Applicable Rate that on each day shall be:

  i.   if the LIBOR Rate is the Applicable Rate. Interest shall accrue on the
Principal Amount from and including the first day of the Interest Period until,
but not including, the last day of such Interest Period or the day the Principal
Amount is paid in full (if sooner), at a rate per annum equal to the LIBOR Rate
determined and in effect on the applicable Adjustment Date.     ii.   if the
Base Rate is the Applicable Rate. Interest shall accrue on the

 



--------------------------------------------------------------------------------



 



      Principal Amount from and including the first date the Base Rate is the
Applicable Rate to but not including, the day such Principal Amount is paid in
full or the Applicable Rate is converted to the LIBOR Rate, at the rate per
annum equal to the Base Rate. Any change in the Base Rate resulting from a
change in Prime shall be effective on the date of such change.

     d. Payment Schedule. (Check applicable box):

  þ   Borrower shall pay the outstanding Principal Amount in [_] consecutive
monthly installments as follows: starting on the first Payment Due Date after
the date of this Note and on each successive Payment Due Date thereafter
consisting of [_] equal installments of principal each in the amount of $ ___and
ONE (1) FINAL INSTALLMENT on the Maturity Date in an amount equal to the
outstanding Principal Amount at that time together with all other amounts
outstanding hereunder including, without limitation, accrued interest, costs and
Expense (the “Final Installment”); provided, however, if the Applicable Rate is
converted to the Base Rate, Borrower shall pay the outstanding Principal Amount
in consecutive monthly installments commencing on the first Payment Due Date
after the date of such conversion and on the same Payment Due Date thereafter
until conversion back to the LIBOR Rate (at which time Borrower shall resume the
monthly installments in the amount set forth above or as otherwise agreed to by
the Bank. and Borrower in writing) or the Maturity Date (at which time Borrower
shall pay the Final Installment) with each such installment being equal in an
amount to fully amortize the outstanding Principal Amount of the Note in full by
the Maturity Date or such other date agreed to by the Bank and Borrower in
writing. The determination by the Bank of the foregoing amount shall, in the
absence of manifest error, be conclusive and binding upon Borrower. In addition,
until the outstanding Principal Amount is paid in full, Borrower shall pay all
accrued and unpaid interest, in amounts which may vary, as follows (i) if the
LIBOR Rate is the Applicable Rate, on the payment Due Date for each month,
(ii) if, the Base Rate is the Applicable Rate, on the Payment Due Date for each
month, and (iii) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.

     e. Maximum Legal Rate. It is the intent of the Bank and Borrower that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”). Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.
     f. Default Rate. If an Event of Default (defined below) occurs, the
interest rate on

 



--------------------------------------------------------------------------------



 



the unpaid Principal Amount shall immediately be automatically increased to
2.5 percentage points per year above the higher of the LIBOR Rate or the Base
Rate, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.
     g. Repayment of Principal and Interest; Late Charge. Payments shall be made
in immediately available United States funds at any banking office of the Bank.
Interest will continue to accrue until payment is actually received. If payment
is not received within five days of its due date, Borrower shall pay a late
charge equal to the greatest of (a) $50.00, or (b) 2.5% of the delinquent
amount. Payments may be applied in any order in the sole discretion of the Bank
but, so long as no Event of Default shall have occurred and be continuing, shall
be applied first to past due interest, Expenses, late charges and principal,
then to current interest, Expenses, late charge and principal, and last to
remaining principal.
3. CONVERSIONS.
     a. Expiration of Interest Period. Subject to Section 3(b), upon the
expiration of the first Interest Period and each Interest Period thereafter, on
the Continuation Date the LIBOR Rate will be automatically continued with an
Interest Period of the same duration as the Interest Period duration indicated
above.
     b. Conversion Upon Default. Unless the Bank shall otherwise consent in
writing, if (i) Borrower has failed to pay when due, in whole or in part, the
indebtedness under the Note (whether upon maturity, acceleration or otherwise),
or (ii) there exists a condition or event which with the passage of time, the
giving of notice or both shall constitute an Event of Default, the Bank may, in
its sole and absolute discretion, immediately convert the Applicable Rate to the
Base Rate. Notwithstanding the foregoing, upon the occurrence of an Event of
Default in Section 9(vi) or (vii) of the Credit Agreement, the Applicable Rate
shall be automatically converted to the Base Rate without further action by the
Bank and Borrower shall have no right to have the Applicable Rate converted from
the Base Rate to the LIBOR Rate. Nothing herein shall be construed to be a
waiver by the Bank to have the Principal Amount accrue interest at the Default
Rate.
     4. EVENTS OF DEFAULT; ACCELERATION. Any of the following events or
conditions shall constitute an “Event of Default”: (i) failure by the Borrower
to pay when due (whether at the stated maturity, by acceleration, upon demand or
otherwise) the any and all amounts payable to Bank under this Note; (ii) the
occurrence of an Event of Default (as defined therein) under the terms of any of
the other Transaction Documents. All amounts hereunder shall become immediately
due and payable upon the occurrence of an Event of Default pursuant to Section
9(v) or (vi) of the Credit Agreement, or at the Bank’s option, upon the
occurrence of any other Event of Default.
     5. RIGHT OF SETOFF. The Bank shall have the right to set off against the
amounts owing under this Note any property held in a deposit or other account
with the Bank or any Affiliate or otherwise owing by the Bank or any Affiliate
in any capacity to Borrower or any guarantor or endorser of this Note. Such
set-off shall be deemed to have been exercised

 



--------------------------------------------------------------------------------



 



immediately at the time the Bank or such Affiliate elect to do so.
6. INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.
     a. Increased Costs. If the Bank shall determine that, due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any loans
based on LIBOR, then Borrower shall be liable for, and shall from time to time,
upon demand therefore by the Bank pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.
     b. Inability to Determine Rates. If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR, the
Bank will give notice of such determination to Borrower. Thereafter, the Bank
may not maintain the loan hereunder at the LIBOR Rate until the Bank revokes
such notice in writing and, until such revocation, the Bank may convert the
Applicable Rate from the LIBOR Rate to the Base Rate.
     c. Illegality. If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
loans based on LIBOR then, on notice thereof by the Bank to Borrower, the Bank
may suspend the maintaining of the loan hereunder at the LIBOR Rate until the
Bank shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist. If the Bank shall determine that it is
unlawful to maintain the loan hereunder based on LIBOR, the Bank may convert the
Applicable Rate from the LIBOR Rate to the Base Rate.
7. MISCELLANEOUS. This Note is one of the Equipment Notes referred to in,
evidences indebtedness incurred under, and is entitled to the benefits of, the
Credit Agreement, dated as of the date hereof (said Agreement, as it may be
amended, supplemented or otherwise modified from time to time, being referred to
as the “Credit Agreement”) between the Borrower and the Bank. This Note,
together with the Credit Agreement and any other related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice: No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be

 



--------------------------------------------------------------------------------



 



effective unless made specifically in writing by the Bank. Borrower agrees that
in any legal proceeding, a copy of this Note kept in the Bank’s course of
business may be admitted into evidence as an original. This Note is a binding
obligation enforceable against Borrower and its successors and assigns and shall
inure to the benefit of the Bank and its successors and assigns. If a court
deems any provision of this Note invalid, the remainder of the Note shall remain
in effect. Section headings are for convenience only. Borrower hereby waives
protest, presentment and notice of any kind in connection with this Note.
Singular number includes plural and neuter gender includes masculine and
feminine as appropriate.
8. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.
9. JOINT AND SEVERAL. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts which become due under this Note
and the term “Borrower” shall include each as well as all of them.
10. GOVERNING LAW; JURISDICTION. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of Maryland. Except as
otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the State of Maryland excluding its conflict of laws
rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE STATE OF MARYLAND WHERE THE BANK MAINTAINS A
BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE
MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND;
PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING
ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both the Bank and Borrower. Borrower waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Note.
11. WAIVER OF JURY TRIAL. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
NOTE OR

 



--------------------------------------------------------------------------------



 



THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER.
BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS NOTE BY,
AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.
Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #                      automatically for any amount
which becomes due under this Note.
Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.
WITNESS the due execution hereof as a SEALED INSTRUMENT the day and year first
above written.

                 
TAX ID/SS #
              (L.S.)
 
               
 
          BORROWER    
 
               
 
              (L.S.)
 
               
 
               
 
      (L.S.)       (L.S.)               Signature of Witness            
 
               
 
              (L.S.)               Typed Name of Witness            

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT

     
STATE OF                            )
   
 
  :SS
COUNTRY OF                     )
   

On the                     day of                     , in the year 20___,
before me, the undersigned, a Notary Public in and for said State, personally
appeared                                          , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

                      Notary Public

 



--------------------------------------------------------------------------------



 



 
FOR BANK USE ONLY

     
Authorization Confirmed:
   
 
   
Product Code: 22660
   
Disbursement of Funds:
   

                                             
Credit A/C
    #         Off Ck     #         Payoff Obligation     #      
 
                                           
 
    $               $               $      
 
                                           

 



--------------------------------------------------------------------------------



 



(M&T BANK LOGO) [a17281a1728101.gif]
COST OF FUNDS EQUIPMENT TERM NOTE
Maryland
$                                        
                                        
BORROWER: United Tote Company
a(n) o individual(s) o partnership þ corporation o trust o organized under laws
of Montana
Address of residence/chief executive office: 11505 Susquehanna Trail, Glen Rock,
Pennsylvania 17327-8606

BANK:   MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with banking offices at One M&T Plaza, Buffalo, New York 14240. Attention:
Office of General Counsel

1. DEFINITIONS. As used in this Note, each capitalized term shall have the
meaning specified in the Note or, if not otherwise defined, shall have the
meanings given to such term as set forth in the Credit Agreement (as defined
below). Additionally, the following terms shall have the indicated meanings:

  a.   "Business Day” shall mean any day of the year on which banking
institutions in New York, New York are not authorized or required by law or
other governmental action to close.     b.   "Cost of Funds” shall mean the most
recent yield on United States Treasury Obligations adjusted to a constant
maturity of five (5) years in effect two (2) business days prior to the date of
this Note as published by the Board of Governors of the Federal Reserve System
in the Federal Reserve Statistical Release H15(519), or by such other quoting
service, index or commonly available source utilized by Bank, plus the “ask”
side of the five (5) year swap spread in effect two (2) business days prior to
the date of this Note as set forth in Bloomberg, L.P. or by such other quoting
service, index or commonly available source utilized by Manufacturers and
Traders Trust Company.     c.   “Maturity Date” is the Payment Due Date in
September 5, 2008.     d.   “Payment Due Date” shall mean the same day of the
calendar month as the date of this Note (or if there is no numerically
corresponding day in a month, on the last day of such month); provided, however,
if that day is not a Business Day, the Payment Due Date shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Payment Due Date shall be the
immediately preceding Business Day.     e.   “Principal Amount” shall mean
                                         Dollars ($                    ).

 



--------------------------------------------------------------------------------



 



2. PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.
     a. Promise to Pay. For value received and intending to be legally bound,
Borrower promises to pay to the order of the Bank on the dates set forth below,
the Principal Amount, plus interest as agreed below and all fees and costs
(including without limitation attorneys’ fees and disbursements whether for
internal or outside counsel) the Bank incurs in order to collect any amount due
under this Note, to negotiate or document a workout or restructuring, or to
preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).
     b. Interest. Interest shall accrue on the outstanding Principal Amount
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 386) at the rate per annum equal to Cost of Funds plus three and
one-quarter percent (3.25%).
     c. Payment Schedule. (Check applicable box):

  þ   Borrower shall pay the outstanding Principal Amount in [_] consecutive
monthly installments as follows: starting on the first Payment Due Date after
the date of this Note and on each successive Payment Due Date thereafter
consisting of [_] equal installments of principal each in the amount of $
                     and ONE (1) FINAL INSTALLMENT on the Maturity Date in an
amount equal to the outstanding Principal Amount at that time together with all
other amounts outstanding hereunder including, without limitation, accrued
interest, costs and Expense (the “Final Installment”); provided, however, if the
Applicable Rate is converted to the Base Rate, Borrower shall pay the
outstanding Principal Amount in consecutive monthly installments commencing on
the first Payment Due Date after the date of such conversion and on the same
Payment Due Date thereafter until conversion back to the LIBOR Rate (at which
time Borrower shall resume the monthly installments in the amount set forth
above or as otherwise agreed to by the Bank. and Borrower in writing) or the
Maturity Date (at which time Borrower shall pay the Final Installment) with each
such installment being equal in an amount to fully amortize the outstanding
Principal Amount of the Note in full by the Maturity Date or such other date
agreed to by the Bank and Borrower in writing. The determination by the Bank of
the foregoing amount shall, in the absence of manifest error, be conclusive and
binding upon Borrower. In addition, until the outstanding Principal Amount is
paid in full, Borrower shall pay all accrued and unpaid interest, in amounts
which may vary, as follows (i) if the LIBOR Rate is the Applicable Rate, on the
payment Due Date for each month, (ii) if, the Base Rate is the Applicable Rate,
on the Payment Due Date for each month, and (iii) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

     d. Maximum Legal Rate. It is the intent of the Bank and Borrower that in no

 



--------------------------------------------------------------------------------



 



event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”). Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.
     e. Default Rate. If an Event of Default (defined below) occurs, the
interest rate on the unpaid Principal Amount shall immediately be automatically
increased to Cost of Funds plus five and three-quarters percent (5.75%), and any
judgment entered hereon or otherwise in connection with any suit to collect
amounts due hereunder shall bear interest at such default rate.
     f. Repayment of Principal and Interest; Late Charge. Payments shall be made
in immediately available United States funds at any banking office of the Bank.
Interest will continue to accrue until payment is actually received. If payment
is not received within five days of its due date, Borrower shall pay a late
charge equal to the greatest of (a) $50.00, or (b) 2.5% of the delinquent
amount. Payments may be applied in any order in the sole discretion of the Bank
but, so long as no Event of Default shall have occurred and be continuing, shall
be applied first to past due interest, Expenses, late charges and principal,
then to current interest, Expenses, late charges and principal, and last to
remaining principal.
3. EVENTS OF DEFAULT; ACCELERATION. Any of the following events or conditions
shall constitute an “Event of Default”: (i) failure by the Borrower to pay when
due (whether at the stated maturity, by acceleration, upon demand or otherwise)
the any and all amounts payable to Bank under this Note: (ii) the occurrence of
an Event of Default (as defined therein) under the terms of any of the other
Transaction Documents. All amounts hereunder shall become immediately due and
payable upon the occurrence of an Event of Default pursuant to Section 9(v) or
(vi) of the Credit Agreement, or at the Bank’s option, upon the occurrence of
any other Event of Default.
4. RIGHT OF SETOFF. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliate or otherwise owing by the Bank or any Affiliate in any
capacity to Borrower or any guarantor or endorser of this Note. Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elect to do so.
5. MISCELLANEOUS. This Note is one of the Equipment Notes referred to in,
evidences indebtedness incurred under, and is entitled to the benefits of, the
Credit Agreement, dated as of the date hereof (said Agreement, as it may be
amended, supplemented or otherwise modified from time to time, being referred to
as the “Credit Agreement”) between the Borrower and the Bank. This Note,
together with the Credit Agreement and any other related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative

 



--------------------------------------------------------------------------------



 



and not exclusive. No single, partial or delayed exercise by the Bank of any
right or remedy all preclude the subsequent exercise by the Bank at any time of
any right or remedy of the Bank without notice: No waiver or amendment of any
provision of this Note shall be effective unless made specifically in writing by
the Bank. No course of dealing or (her conduct, no oral agreement or
representation made by the Bank, and no usage of trade, shall operate as a
waiver of any right or remedy of the Bank. No waiver of any right or remedy of
the Bank shall be effective unless made specifically in writing by the Bank.
Borrower agrees that in any legal proceeding, a copy of this Note kept in the
Bank’s course of business may be admitted into evidence as an original. This
Note is a binding obligation enforceable against Borrower and its successors and
assigns and shall inure to the benefit of the Bank and its successors and
assigns. If a court deems any provision of this Note invalid, the remainder of
the Note shall remain in effect. Section headings are for convenience only.
Borrower hereby waives protest, presentment and notice of any kind in connection
with this Note. Singular number includes plural and neuter gender includes
masculine and feminine as appropriate.
6. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier. service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.
7. JOINT AND SEVERAL. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts which become due under this Note
and the term “Borrower” shall include each as well as all of them.
8. GOVERNING LAW; JURISDICTION. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of Maryland. Except as
otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the State of Maryland excluding its conflict of laws
rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE STATE OF MARYLAND WHERE THE BANK MAINTAINS A
BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE
MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND;
PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING
ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both the Bank and Borrower. Borrower waives any objection
to venue and any objection based on a more

 



--------------------------------------------------------------------------------



 



convenient forum in any action instituted under this Note.
9. WAIVER OF JURY TRIAL. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
NOTE OR THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT
NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.
10. Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby ‘authorizes the Bank to debit
Borrower’s deposit account #                                          with the
Bank automatically for any .taunt which becomes due under this Note.
Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.
WITNESS the due execution hereof as a SEALED INSTRUMENT the day and year first
above written.

                 
TAX ID/SS #
 
 
     
 
  (L.S.)
 
          BORROWER    
 
               
 
         
 
  (L.S.)
 
               
 
  (L.S.)  
 
  (L.S.) Signature of Witness            
 
               
 
     
 
  (L.S.) Typed Name of Witness            

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

     
STATE OF                     
)  
 
  :SS
COUNTRY OF                     
)  

     On the                      day of                     , in the year
20     , before me, the undersigned, a Notary Public in and for said State,
personally appeared                                          , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

     
 
 
 
Notary Public

 



--------------------------------------------------------------------------------



 



 
FOR BANK USE ONLY

Authorization Confirmed:  

 

Product Code: 22660
Disbursement of Funds:

                                             
Credit A/C
    #    

 
  Off Ck     #    

 
  Payoff Obligation     #    

 
 
    $    

 
        $    

 
        $    

 

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT NOTE
 

September 5, 2003   $2,000,000                    

     FOR VALUE RECEIVED, the undersigned, UNITED TOTE COMPANY, a corporation
organized under the laws of the State of Montana (the "Borrower"), promises to
pay, pursuant to the tens of the Credit Agreement , referred to below, to the
order of MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
(the "Bank"), the principal sum of two million Dollars ($2,000,000), or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by Bank
to Borrower pursuant to the Credit Agreement referred to below. The Borrower
further agrees to pay interest accrued on the unpaid principal amount
outstanding hereunder from time to time from the date hereof in like money at
such offices at the rates and on the dates specified in the Credit Agreement,
together with all costs, fees and expenses as provided in the Credit Agreement.
This Promissory Note (this "Note") is issued pursuant to, and subject to, that
certain Credit Agreement (the "Credit Agreement") dated as of the date hereof by
and between Borrower and Bank. Capitalized terms not defined in this Note shall
have the meanings assigned to such terms in the Credit Agreement.
     The Borrower shall make principal payments, on this Note in accordance with
the provisions of the Credit Agreement and in the amounts determined in
accordance with the provisions thereof; provided, that, all of the outstanding
Obligations hereunder shall be due and payable on the Revolver Maturity Date.
All payments shall be made in the manner and at the time and subject to
acceleration, prepayment, taxes and all other terms and. conditions of the
Credit Agreement.
     The Bank shall record on its books or records, the principal amount of the
Revolving Loans made by the Bank to the Borrower under the Credit Agreement, all
payments and prepayments of principal and interest, the principal balance from
time to time outstanding and the respective dates thereof. The record thereof
shall be prima facie evidence as to all amounts to owing under this Note;
provided, however, that the failure of the Bank to record any of the foregoing
or any error in such notation shall not limit, enhance or otherwise affect the
obligation of the Borrower to repay all advances under the Credit Agreement
together with accrued interest thereon.
     This Note is one of the Notes referred to in, and issued under, the Credit
Agreement, and Bank is entitled to all of the benefits provided for therein;
reference is hereby made to the Credit Agreement for a statement of all such
benefits. If an Event of Default shall occur and be continuing under the Credit
Agreement, the principal of and interest accrued under this Note may be declared
to be due and payable in the manner and with the effect provided in the Credit
Agreement. The Borrower agrees to reimburse upon demand, in like manner and
funds, all losses, cost and reasonable expenses of the Bank, if any incurred in
connection with the enforcement of this Note (including, without limitation, all
reasonable legal costs and expenses).
     Any and all payments to be made by the Borrower hereunder shall be made in
Dollars

 



--------------------------------------------------------------------------------



 



free and clear of and without deduction for taxes and without set off,
counterclaim or deduction of any nature or for any cause whatsoever. In such
event all the amounts due hereunder shall be increased so that after the
deductions or withholdings are made, the Bank shall receive the amounts as if
such deductions or withholdings would not have been made.
     The Borrower hereby waives presentment for payment, notice of nonpayment,
protest, and notice of protest, and; agrees to all extensions and renewals of
this Note without notice.
     No delay or omission on the part of the Lender in exercising any right
under this Note shall operate as a waiver of the right or of any other right
under this Note. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.
     Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank fat the address on page one of the
Credit Agreement and separately to the Bank officer responsible for Borrower’s
relationship with the Bank). Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or One
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express). Notice by e-mail is not valid notice under this
or any other agreement between Borrower and the Bank.
     This Note has been delivered to and accepted by the Bank and will be deemed
to be made in the State of Maryland. Except as otherwise provided under federal
law, this Note will be interpreted in accordance with the laws of the State of
Maryland excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
STATE OF MARYLAND WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK
MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET
FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND, PROVIDED THAT NOTHING CONTAINED IN
THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR
JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY
SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR
OTHER FOREIGN OR DOMESTIC JURISDICTION, Borrower acknowledges and agrees that
the venue provided above is the most convenient forum for both the Bank and
Borrower. Borrower waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Note.
WAIVER OF JURY TRIAL, BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO

 



--------------------------------------------------------------------------------



 



REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT,. IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURTY
TRIAL WAIVER BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION
Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 